                                       Case
                                        Case2:16-cv-00285-SWS
                                             4:18-cv-05712-YGR Document
                                                                Document273-1
                                                                         177 Filed
                                                                              Filed07/15/20
                                                                                    07/20/20 Page
                                                                                              Page11ofof57
                                                                                                         57




                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5

                                   6     STATE OF CALIFORNIA, ET. AL.,                  Case No. 4:18-cv-05712-YGR
                                                       Plaintiffs,                      CONSOLIDATED CASE
                                   7
                                                v.                                      ORDER: (1) GRANTING PLAINTIFFS’
                                   8                                                    MOTIONS FOR SUMMARY JUDGMENT; AND
                                                                                        (2) DENYING DEFENDANTS’ MOTIONS FOR
                                   9     DAVID BERNHARDT, ET. AL.,                      SUMMARY JUDGMENT
                                                       Defendants.
                                  10                                                    Re: Dkt. Nos. 108, 109, 123, 125, 126, 127

                                  11

                                  12     SIERRA CLUB, ET. AL.,
Northern District of California
 United States District Court




                                                       Plaintiffs,
                                  13
                                                v.
                                  14

                                  15     DAVID BERNHARDT, ET. AL.,
                                                       Defendants.
                                  16

                                  17

                                  18          The Court attaches hereto the Order regarding the parties’ motions for summary judgment.

                                  19          This Order terminates Docket Numbers 108, 109, 123, 125, 126, and 127.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: July 15, 2020
                                                                                             YVONNE GONZALEZ ROGERS
                                  23                                                        UNITED STATES DISTRICT JUDGE
                                  24

                                  25

                                  26

                                  27

                                  28
       Case
        Case2:16-cv-00285-SWS
             4:18-cv-05712-YGR Document
                                Document273-1
                                         177 Filed
                                              Filed07/15/20
                                                    07/20/20 Page
                                                              Page22ofof57
                                                                         57




        It is a cornerstone of our modern Constitutional republic that agencies created through the
legislative process and administered through the executive branch can, through the rulemaking
process, administer statutes and promulgate regulations within their statutory mandate. The
Administrative Procedure Act (“APA”) imposes limits on these agencies’ actions, prohibiting
actions found to be “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance
with law.” Agencies are required to provide the public with a meaningful opportunity to
participate in the rulemaking process. These constraints are subject to oversight by the judicial
branch to safeguard the integrity of the same. It is not the judiciary’s place to question
substantive policy decisions. Yet, the judiciary must ensure that the agency acts rationally, and
permits the public to otherwise engage meaningfully. Where an agency fails to adhere to these
edicts, a court must fulfill its duties in striking the defectively promulgated rule.

        This litigation stems from the Bureau of Land Management’s (“BLM”) rulemaking
process with respect to a 2018 rule (the “Rescission”) that rescinds an earlier 2016 rule (the
“Waste Prevention Rule” or the “2016 Rule”). Six cross motions for summary judgment are
pending. Plaintiffs, the states of California and New Mexico filed one, and certain “Citizen
Groups”1 filed another. Defendants and intervenor-defendants filed the remaining four, those of
the “Federal Defendants” which includes the Department of the Interior (“DOI”) and BLM2; the
state of Wyoming; and two industry groups.3

        BLM’s efforts to enact, then to modify, suspend, and ultimately repeal the 2016 Rule
have been the subject of numerous lawsuits. This suit only focuses on the adequacy of the
Rescission, and not the 2016 Rule. In this regard, and in summary, the Court finds that the
rulemaking process resulting in the Rescission was wholly inadequate. In its haste, BLM
ignored its statutory mandate under the Mineral Leasing Act, repeatedly failed to justify
numerous reversals in policy positions previously taken, and failed to consider scientific findings
and institutions relied upon by both prior Republican and Democratic administrations.



       1
         Sierra Club, Fort Berthold Protectors of Water and Earth Rights, The Wilderness
Society, Western Organization of Resource Councils, Environmental Defense Fund, Los Padres
ForestWatch, Center for Biological Diversity, Citizens for a Healthy Community, Diné Citizens
Against Ruining Our Environment, Earthworks, Montana Environmental Information Center,
National Wildlife Federation, San Juan Citizens Alliance, WildEarth Guardians, Wilderness
Workshop, Wyoming Outdoor Council, Environmental Law & Policy Center, and National
Resources Defense Council.
       2
        BLM functions within the DOI. Over time the Secretaries have changed. Ryan Zinke,
Secretary of the DOI, was replaced in April 2019 with David Bernhardt. Joseph Balash,
Assistant Interior Secretary for Lands and Mineral Management resigned in August 2019. No
apparent successor has been confirmed as of the date of this Order.
       3
        The American Petroleum Institute (“API”) and Western Energy Alliance and
Independent Petroleum Association of America (“WEA-IPAA”).

                                                 1
       Case
        Case2:16-cv-00285-SWS
             4:18-cv-05712-YGR Document
                                Document273-1
                                         177 Filed
                                              Filed07/15/20
                                                    07/20/20 Page
                                                              Page33ofof57
                                                                         57




         The Court details herein the myriad inadequacies upon which the Rescission is based.
First, the Court provides the factual and procedural background and the legal framework for its
decision. (Sections I and II.) In Section III, the Court analyzes the statutory mandate of the
Mineral Leasing Act and BLM’s attempt to narrow the same by employing a new economic
definition of “waste” which the Court finds to have been arbitrary. Section IV then explains how
BLM’s actions in the rulemaking process failed to comply with the Administrative Procedures
Act. Section V focuses on BLM’s failure to comply with the National Environmental Policy Act
(“NEPA”). Finally, in Section VI, the Court explains how, given the circumstances, no reason
exists to depart from the standard remedy of vacatur.

I.     BACKGROUND
       A.      STATUTORY FRAMEWORK
         The Mineral Leasing Act of 1920 (the “MLA”), 30 U.S.C. § 181 et seq., instructs BLM to
require oil and gas lessees to observe “such rules . . . for the prevention of undue waste as may be
prescribed by [the] Secretary,” to protect “the interests of the United States,” and to safeguard
“the public welfare.” Id. § 187 (emphasis supplied). The MLA specifically requires that “[a]ll
leases of lands containing oil or gas . . . shall be subject to the condition that the lessee will . . .
use all reasonable precautions to prevent waste of oil or gas developed in the land[.]” Id. § 225.

        Pursuant to the Indian Mineral Leasing Act of 1938, 25 U.S.C. §§ 396a–396g, and the
Indian Mineral Development Act of 1982, 25 U.S.C. §§ 2101–08, BLM has authority to regulate
oil and gas development on 56 million acres of Indian mineral estate held in trust by the federal
government. See, e.g., 25 U.S.C. § 396d (oil and gas operations on Indian lands subject “to the
rules and regulations promulgated by the Secretary”).

        Further, BLM has authority to regulate royalty payments pursuant to the Federal Oil and
Gas Royalty Management Act of 1982 (“FOGRMA”), 30 U.S.C. § 1701 et seq. In FOGRMA,
Congress reiterated its concern about the waste of public resources by providing that: “Any
lessee is liable for royalty payments on oil or gas lost or wasted from a lease site when such loss
or waste is due to negligence on the part of the operator of the lease, or due to the failure to
comply with any rule or regulation, order or citation issued under this chapter or any mineral
leasing law.” Id. § 1756.
       B.      FACTUAL AND PROCEDURAL BACKGROUND
        BLM oversees more than 245 million acres of land and 700 million subsurface acres of
federal mineral estate primarily located in twelve Western States, including Alaska, on which
reside nearly 100,000 producing onshore oil and gas wells. Waste Prevention, Production
Subject to Royalties, and Resource Conservation; Rescission or Revision of Certain
Requirement, 83 Fed. Reg. 49,184 (Sept. 28, 2018) (AR 1). Notably, 44% of federal oil
production and 24% of federal gas production emanate from plaintiff New Mexico whereas
leases responsible for 22% of federal oil production and 44% of federal gas production are based
in intervenor-defendant Wyoming. (AR 19 (83 Fed. Reg. 49,202), 341-42.) Ten to fifteen
percent of the production is on Indian lands. (AR 101.) By way of context, this onshore
production nationally only accounts for 9 percent of natural gas production, 5 percent natural gas

                                                   2
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page44ofof57
                                                                        57




liquids production and 5 percent of oil production. 83 Fed. Reg. 49,184-85 (AR 1-2).

        Between 2009 and 2015, nearly 100,000 oil and gas wells on federal land released
approximately 462 billion cubic feet (“Bcf”) of natural gas through venting and flaring, enough
gas to serve about 6.2 million households for a year. Waste Prevention, Production, Subject to
Royalties and Resource Conservation, 81 Fed. Reg. 83,009 (Nov. 18, 2016) (AR 910). In 2014
alone, operators vented about 30 Bcf and flared at least 81 Bcf of natural gas, approximately 4.1
percent of the total production from BLM-administered leases or enough natural gas to supply
1.5 million households for a year. Id. at 83,010 (AR 911). Venting, flaring, and leaks of natural
gas can release volatile organic compounds (“VOCs”), including benzene and other hazardous
air pollutants, as well as nitrogen oxides and particulate matter, which can cause and worsen
respiratory and heart problems. Id. at 83,014 (AR 915). In addition, the primary component of
natural gas—methane—is an especially potent greenhouse gas, which contributes to climate
change at a rate much higher than carbon dioxide. Id. at 83,009 (AR 910).

       During oil and gas production, “it is not uncommon for gas to reach the surface that
cannot be feasibly captured, used, or sold.” 83 Fed. Reg. 49,185 (AR 2). When this occurs,
operators dispose of the gas either by burning it (flaring) or releasing it into the atmosphere
(venting). Id. Certain types of production equipment and facilities also vent or flare gas both by
design and, at times, as a result of leaks. Id.
               1.     1980 to 2016: NTL-4A
        In 1980, BLM established policies to address venting and flaring during the development
of federal and Indian minerals in the Notice to Lessees and Operators of Onshore Federal and
Indian Oil and Gas Leases regarding Royalty or Compensation for Oil and Gas Lost (“NTL-
4A”). (AR 3010.) NTL-4A remained in effect between 1980 and November 2016 when BLM
issued the 2016 Rule, also known as the Waste Prevention Rule. NTL-4A discouraged the loss
of produced gas by imposing royalties on gas vented or flared in violation of NTL-4A or
otherwise “avoidably lost” due to operator negligence, failure to take all reasonable measures to
prevent or control the loss, or failure to comply with applicable orders and regulations. (AR
3010-11.) NTL-4A allowed venting and flaring during emergencies and well testing. (AR
3012.) It also provided a process by which an operator could seek prior approval to vent or flare
oil-well gas royalty-free by showing that the cost to capture or use the gas was “not economically
justified” and “would lead to the premature abandonment of recoverable oil reserves and
ultimately to a greater loss of equivalent energy than would be recovered if venting or flaring
were permitted.” (AR 3013.)
               2.     2016 Waste Prevention Rule
        Prior to 2016, BLM’s regulatory scheme governing the minimization of resource waste
had not been updated in over three decades. 81 Fed. Reg. 83,008 (AR 909). Several oversight
reviews, including those by the Government Accountability Office (“GAO”) and the DOI’s
Office of the Inspector General, called on BLM to update its “insufficient and outdated”
regulations regarding waste and royalties. Id. at 83,009-10 (AR 910-11). GAO specifically
noted in 2010 that “around 40 percent of natural gas estimated to be vented and flared on
onshore Federal leases could be economically captured with currently available control

                                                3
       Case
        Case2:16-cv-00285-SWS
             4:18-cv-05712-YGR Document
                                Document273-1
                                         177 Filed
                                              Filed07/15/20
                                                    07/20/20 Page
                                                              Page55ofof57
                                                                         57




technologies.” Id. at 83,010 (AR 911). The reviews recommended that BLM require operators
to augment their waste prevention efforts and clarify policies regarding royalty-free, and on-site
use of oil and gas. Id.

        In 2014, BLM responded by initiating the development of a rule to update its existing
regulations. Id. This was not a new regulatory regime but a modernization. After soliciting and
reviewing input from stakeholders and the public, BLM released its proposal in February 2016.
Waste Prevention, Production Subject to Royalties, and Resource Conservation, 81 Fed. Reg.
6,616 (Feb. 8, 2016) (“Proposed 2016 Rule”) (AR 992). Thereafter, BLM received
approximately 330,000 public comments, including approximately 1,000 unique comments, on
the Proposed 2016 Rule. 81 Fed. Reg. 83,021 (AR 922). The agency also hosted stakeholder
meetings and met with regulators from states with significant federal oil and gas production. Id.

        After seven months, BLM issued the final Waste Prevention Rule, titled “Waste
Prevention, Production Subject to Royalties, and Resource Conservation,” in November 2016.
Id. at 83,008 (AR 909). In the final 2016 Rule, BLM refined many of the provisions of the
Proposed 2016 Rule based on public comments to ensure both that compliance was feasible for
operators and that the 2016 Rule achieved its waste prevention objectives. Id. at 83,022-23 (AR
923-24). The Waste Prevention Rule was designed to attain considerable reductions in waste
from flaring, venting, and equipment leaks, saving and utilizing up to 41 billion cubic feet of gas
per year. Id. at 83,014 (AR 915). BLM estimated that the 2016 Rule would generate up to $14
million in additional royalties, as well as annually avoid an estimated 175,000-180,000 tons of
methane emissions and reduce emissions of both volatile organic compounds by 250,000–
267,000 tons. Id. In the Proposed 2016 Rule, BLM explained that flaring is preferable to
venting because leaked methane contributes to global climate change, while burned methane
does not. See, e.g., 81 Fed. Reg. 6,627 (AR 1003). However, BLM did not explain whether the
preference for flaring over venting mattered for purposes of “waste prevention.” See, e.g., id.
Ultimately, in the final rule, BLM noted that the addition of an averaging scheme, derived from
North Dakota's state regulations, transforms the preference for flaring into a “waste prevention”
mechanism. 81 Fed. Reg. 83,023 (AR 924).

         While the 2016 Rule imposed requirements beyond those contained in NTL-4A, as a
result of the administrative process, BLM modeled the rule not only on cost-effective standards
that were already employed in some states, including, notably, Colorado, Wyoming, and North
Dakota, and then-presently in use, voluntarily, by some operators, but it included reasonable
exemptions where compliance would lead operators to abandon resources prematurely. See, e.g.,
id. at 83,017-19, 83,024, 83,028, 83,051 (AR 918–20, 925, 929, 952). In pertinent part, the 2016
Rule required operators to capture a certain percentage of produced gas each month, with the
required percentage increasing over a ten-year period. Id. at 83,082-83 (AR 983-84). Operators
were to inspect for and repair equipment leaks and replace certain types of equipment with
equipment that vents or flares less gas. Id. at 83,085-86 (AR 986-87). BLM expanded the
definition of “avoidably lost” to include any loss not expressly permitted by the other provisions
of the 2016 Rule as well as gas that should have been captured under the rule’s capture
requirements. Id. at 83,082 (AR 983). The Waste Prevention Rule would have reduced venting
of natural gas by 35% and flaring by 49%, all the while decreasing the company profits an

                                                 4
       Case
        Case2:16-cv-00285-SWS
             4:18-cv-05712-YGR Document
                                Document273-1
                                         177 Filed
                                              Filed07/15/20
                                                    07/20/20 Page
                                                              Page66ofof57
                                                                         57




average of 0.15% of per company, even those of small operators. Id. at 83,010-14 (AR 911–15.).
BLM recognized that in addition to preventing waste, the 2016 Rule would reduce greenhouse
gas emissions and protect communities from smog and carcinogenic air toxins. (AR910–15 (81
Fed. Reg. 83,009-14), 1266.)

        Based on its Regulatory Impact Analysis (the “2016 RIA”), BLM concluded the Waste
Prevention Rule’s benefits outweighed its costs “by a significant margin.” Id. at 83,013 (AR
914). In monetizing the costs and benefits of changes in emissions, BLM used the global social
cost of methane metric. Id. at 83,014, 83,016 (AR 915, 917).

        The Waste Prevention Rule went into effect on January 17, 2017. Id. at 83,008 (AR
909). The rule applied to all existing oil and gas production facilities that either produce oil and
gas or are combined for accounting purposes with facilities that do on federal land. Id. at 83,039
(AR 940). Accordingly, under the 2016 Rule, a well that produced state minerals that is
combined with at least one federal well for royalty accounting purposes also needed to comply
with the entirety of the rule. See 43 C.F.R. § 3217.11 (explaining the royalty accounting
purposes for communitization agreements).
               3.      Wyoming Litigation, Part I
        The 2016 Rule did not lack for opponents. Shortly after the rule was finalized, two
industry groups and the states of Wyoming and Montana (later joined by North Dakota and
Texas) (collectively, “Wyoming Petitioners”) challenged the 2016 Rule in the federal district
court in Wyoming, on the alleged basis that BLM did not have statutory authority to regulate air
pollution and that the Rule’s enactment was arbitrary and capricious. Western Energy Alliance v.
Jewell, No. 2:16-cv-00280-SWS (D. Wyo. petition filed Nov. 16, 2016); State of Wyoming v.
United States Dep’t of the Interior, No. 2:16-cv-00285-SWS (D. Wyo. petition filed Nov. 18,
2016). The states of California and New Mexico, along with several environmental
organizations, intervened on the side of BLM in defense of the 2016 Rule. On January 16, 2017,
the Wyoming district court denied the motions for a preliminary injunction, finding that the
Wyoming Petitioners had failed to establish a likelihood of success on the merits or irreparable
harm. See generally Wyoming v. United States Dep’t of the Interior, Case Nos. 2:16-cv-285-
SWS, 2:16-cv-280-SWS, 2017 WL 161428 (D. Wyo. Jan. 16, 2017) (“2017 Wyoming”).
               4.      Executive Motivation and Congressional Inaction
        In addition, after the last presidential election, intervenor-defendant API sent Interior
Department officials a memo stating that the Waste Prevention Rule was its number one
“[p]riority target for repeal.” (XR 1264.) BLM began working in March 2017 to determine what
provisions of the Waste Prevention Rule to “drop.” (XR 1-2.)

        On March 28, 2017, the president issued Executive Order 13783: “Promoting Energy
Independence and Economic Growth.” 82 Fed. Reg. 16,093 (Mar. 31, 2017) (AR 1871).
Section 7 of the same entitled “Review of Regulations Related to United States Oil and Gas
Development,” specifically called on the Secretary of the Interior to review and “as soon as
practicable, suspend, revise, or rescind” the Waste Prevention Rule. Id. at 16,096 (AR 1874).
The next day, then-Secretary Ryan Zinke issued Secretarial Order 3349, providing that within 21

                                                 5
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page77ofof57
                                                                        57




days, BLM would review the rule and issue an internal report as to “whether the rule is fully
consistent with the policy set forth in Section 1 of the March 28, 2017 E.O.” (AR 1863-1867.)

        Concurrently with the executive orders, various states and industry groups unsuccessfully
lobbied Congress to repeal the Waste Prevention Rule using the Congressional Review Act, 5
U.S.C. § 801 et seq. On February 3, 2017, the House passed Joint Resolution 36 to disapprove
of the Waste Prevention Rule. 163 Cong. Rec. H951-04, 2017 WL 465357 (Feb. 3, 2017).
However, on May 10, 2017, a similar resolution failed in the Senate, leaving the 2016 Rule in
effect. 163 Cong. Rec. S2853-01, 2017 WL 1945616 (May 10, 2017). The next week, through a
cascade of emails, BLM staff were directed to generate a list of comments that opposed the
Waste Prevention Rule because it was “overly burdensome,” (AR 180289-94) and a timetable
and options for rescinding or replacing the 2016 Rule (e.g., XR 162-69, 176-78).
               5.     First Attempt to Rescind the Waste Prevention Rule -- California I

        On June 15, 2017, BLM published a notice in the Federal Register purporting to postpone
certain compliance dates of the 2016 Rule subject to APA section 705, 5 U.S.C. § 705. Waste
Prevention, Production Subject to Royalties, and Resource Conservation; Postponement of
Certain Compliance Dates, 82 Fed. Reg. 27,430 (June 15, 2017) (“Postponement Notice”). State
Plaintiffs challenged this action on July 5, 2017 in district court. State of California v. United
States Bureau of Land Management, 277 F. Supp. 3d 1106 (N.D. Cal. 2017) (“California I”).
On October 4, 2017, the Court ruled that Section 705 did not apply to an already-effective rule,
that BLM had failed to comply with the APA’s notice and comment procedures, and as a
consequence, its action was arbitrary and capricious in violation of the APA. Id. at 1121, 1123.
Thereupon, the Court vacated the Postponement Notice, and the 2016 Rule went back into effect.
Id. at 1127.
               6.     Second Attempt to Rescind the Waste Prevention Rule -- California II
        On October 5, 2017, BLM published a notice in the Federal Register proposing to delay
and suspend certain requirements of the 2016 Rule that were already in effect, or set to take
effect in January 2018, until January 17, 2019. Waste Prevention, Production Subject to
Royalties, and Resource Conservation; Delay and Suspension of Certain Requirement, 82 Fed.
Reg. 46,458 (Oct. 5, 2017) (AR 685). The requirements BLM targeted for suspension include
those covered by its prior Postponement Notice, as well as already-effective rules governing
waste minimization plans, well drilling, well completion and related operations, and downhole
well maintenance and liquids unloading. The public was permitted 30 days to submit comments,
until Monday, November 6, 2017. Id. State Plaintiffs commented in opposition.

        Thirty-two days later, on December 8, 2017, BLM issued a final rule suspending key
requirements of the Waste Prevention Rule. Waste Prevention, Production Subject to Royalties,
and Resource Conservation; Delay and Suspension of Certain Requirements, 82 Fed. Reg.
58,050 (Dec. 8, 2017) (“Suspension”) (AR 661). To justify the Suspension, BLM stated in
conclusory manner it had “concerns regarding the statutory authority, cost, complexity,
feasibility, and other implications” of the 2016 Rule, and therefore sought to suspend
“requirements that may be rescinded or significantly revised in the near future.” Id.


                                                6
       Case
        Case2:16-cv-00285-SWS
             4:18-cv-05712-YGR Document
                                Document273-1
                                         177 Filed
                                              Filed07/15/20
                                                    07/20/20 Page
                                                              Page88ofof57
                                                                         57




        State Plaintiffs challenged the Suspension. State of California v. United States Bureau of
Land Management, 286 F. Supp. 3d 1054 (N.D. Cal. 2018) (“California II”). On a motion for
preliminary injunction, the court enjoined the suspension, finding that BLM had failed to provide
a reasoned analysis for the Suspension or factual support for the concerns. Id. at 1068. The
court also found that Suspension was likely to result in “concrete harms that BLM’s own data
suggests are significant and imminent,” such as significant emissions of methane, VOCs, and
other hazardous pollutants. Id. at 1073-75.
               7.      Wyoming Litigation, Part II
        Opponents of the 2016 Rule then returned to the Wyoming district court to revive their
dormant challenge. On April 4, 2018, following briefing on the Wyoming Petitioners’ renewed
motions for preliminary relief, the Wyoming district court issued an Order staying
implementation of the Waste Prevention Rule’s provisions with January 2018 compliance
deadlines on the grounds that the Rescission’s finalization was forthcoming, and “proceeding to
address the merits of these cases will put BLM in the difficult situation of litigating and
defending a rule that it is in the midst of reconsidering and of taking positions on issues that are
currently subject to public comment.” Stay Order, Wyoming v. United States Dep’t of the
Interior, Case No. 2:16-cv-00285-SWS, ECF No. 215 (D. Wyo. Apr. 4, 2018) (AR 23323-
23333). See also Wyoming v. United States Dep’t of the Interior, 366 F.Supp.3d 1284, 1290-92
(D. Wyo. 2018). California, New Mexico and the various citizen groups in the Wyoming matter
appealed the matter to the Tenth Circuit, which later vacated the stay order in light of the fact
that the Rescission was already finalized by the time the appeal was heard, and dismissed the
appeal as moot. Wyoming v. United States Dep’t of the Interior, 768 F. App’x 790, 794-96 (10th
Cir. 2019).4
               8.      The 2018 Rescission and New Definition of Waste Prevention
         As noted, on February 22, 2018, BLM published a proposed “Rescission or Revision of
Certain Requirements” of the Waste Prevention Rule, 83 Fed. Reg. 7,924 (Feb. 11, 2018)
(“Proposed Rescission”) (AR 415), in which the agency proposed to repeal the majority of the
provisions of the Waste Management Rule. Id. at 7,928 (AR 419). BLM offered three primary
justifications: (1) the agency had reconsidered the balance of the 2016 Rule’s burdens and
benefits, (2) the 2016 Rule overlapped with other federal and state requirements, and (3) the
2016 Rule would have an undue impact on marginal or low-producing wells. Id. at 7,924 (AR
415).

        The agency also requested comment on “whether the 2016 final rule is consistent with
[BLM’s] statutory authority,” without elaborating on whether BLM had changed its longstanding
position that the Rule was within its broad authority to regulate waste or providing a basis for its
request and despite its unchallenged actions since at least 1980. (AR 418 (83 Fed. Reg. 7,927);

       4
           In light of the ongoing litigation here, the Wyoming district court upon remand stayed
the litigation pending the outcome of this Court’s decision. See Order Granting Motions to Stay
Proceedings, Wyoming v. United States Dep’t of the Interior, Case No. 16-cv-285-SWS, ECF
No. 261, at 14-15 (D. Wyo. Aug. 23, 2019).

                                                 7
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page99ofof57
                                                                        57




see also AR 21397 (BLM arguing that “[b]ecause the Rule is aimed at waste prevention, it falls
squarely within BLM’s authority under the Mineral Leasing Act”).) In contrast to the eight
public hearings and listening sessions held in promulgating the Waste Prevention Rule, BLM
held none with respect to the Proposed Rescission. (AR 911, 84043.) State Plaintiffs submitted
comments on April 23, 2018, urging BLM to preserve the Waste Prevention Rule’s requirements
to prevent waste, protect public resources, boost royalty receipts for American taxpayers, and
ensure the safe and responsible development of oil and gas resources. (See, e.g., AR 84743-
84760, 104442-104461.)

        On September 28, 2018, BLM issued a final rule entitled “Waste Prevention, Production
Subject to Royalties, and Resource Conservation; Rescission or Revision of Certain
Requirements.” 83 Fed. Reg. 49,184 (AR 1). The Rescission eliminated key provisions of the
Waste Prevention Rule, including: (1) waste minimization plans, (2) gas-capture percentages,
(3) well drilling requirements, (4) well completion and related operations requirements,
(5) pneumatic controller requirements, (6) pneumatic diaphragm pump requirements, (7) storage
vessel requirements, and (8) leak detection and repair requirements. Id. at 49,190 (AR 7.) The
Rescission also modified requirements related to gas capture, downhole well maintenance and
liquids unloading, and measuring and reporting volumes of flared and vented gas—effectively
reverting to regulatory requirements that preceded the 2016 Rule. Id. As BLM admits, the final
rule “will remove almost all of the requirements in the 2016 [R]ule that [BLM] previously
estimated would pose a compliance burden to operators and generate benefits of gas savings or
reductions in methane emissions.” Id. at 49,204 (AR 21).

        The Rescission does not rescind the entirety of the 2016 Rule - some provisions from the
2016 Rule survive to which oil and gas operators objected. The Rescission prohibits venting of
gas except in limited circumstances. (See AR 16 (83 Fed. Reg. 49,199) (explaining that “the
[Rescission] retains most of the provisions in previous § 3179.6” that limited venting);
AR 119287-289 (in comments on 2016 Rule, objecting to venting limitations).) Further, both the
Rescission and 2016 Rule narrowed the “emergency” exception. (See AR 30 (excluding gas
flared due to lack of pipeline capacity from definition of emergency in section 3179.103(c)(2));
AR 17 (“The provisions in final § 3179.103 are nearly identical to those in previous
§ 3179.105.”); AR119340-341 (objecting to the narrow proposed emergency limitations in 2016
Rule).)

        Core to the parties’ dispute is BLM’s new justifications for the Rescission which
contradicted earlier findings. BLM reversed course and now claims that the Waste Prevention
Rule “added regulatory burdens that unnecessarily encumber energy production, constrain
economic growth, and prevent job creation”; that the 2016 Rule would have “imposed
compliance costs well in excess of the value of the resource (natural gas) that would have been
conserved,” especially with regard to marginal wells; and that the 2016 Rule overlapped with
EPA and state requirements for oil and gas operations. Id. at 49,184 (AR 1). Next, BLM argued
for the first time that the 2016 Rule “exceeded BLM’s statutory authority to regulate the
prevention of ‘waste.’” Id. at 49,185 (AR 2). Critically, BLM adopted a new regulatory
definition of “waste of oil or gas” so that it would only apply “where compliance costs are not


                                               8
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page10
                                                                  10ofof57
                                                                         57




greater than the monetary value of the resources they are expected to conserve.” Id. at 49,185-
86, 49,197 (AR 2-3, 14).

        BLM further expanded its reversals. In releasing the “Regulatory Impact Analysis for the
Final Rule to Rescind or Revise Certain Requirements of the 2016 Waste Prevention Rule” (the
“2018 RIA”), it noted that while drawing “heavily upon the analysis conducted in the RIA for
the 2016 [R]ule,” it reached the opposite conclusion in finding that the costs of the 2016 Rule’s
requirements outweigh its benefits for three primary reasons. (AR 36-37.) First, BLM relied
upon a new “interim domestic social cost of methane” metric that excludes the “global” costs
resulting from increased methane emissions. (AR 36, 74-78.) Next, BLM found that the
administrative burdens of the Rule were twice as high as those calculated in 2016, and added a
new discussion regarding the impacts of the Rule on marginal wells. (AR 73-74.)

        Finally, BLM also issued a 26-page Final Environmental Assessment (“EA”), and a
Finding of No Significant Impact (“FONSI”), concluding that the Rescission would have no
significant impacts on the environment. (AR 297-323 (EA), 332-339 (FOSNI).) The following
portions of the EA are noteworthy: First, while BLM admits that the Rescission would result in
increased VOCs emissions (80,000 tons per year) and hazardous air pollutants (1,860 tons per
year) and that “minority and low-income populations living near oil and gas operations would
have benefitted from the reductions in emissions” under the 2016 Rule, it provides no
consideration of this issue other than to state that “[t]hese air pollutants affect the health and
welfare of humans, as well as the health of plant and wildlife species.” (AR 316, 318.) Second,
although BLM’s estimates of increased methane emissions are similar to what it calculated in
2016 (175,000 tons per year), the agency concludes that “the actual effects of such emissions on
global climate change cannot be reliably assessed and thus are sufficiently uncertain as to be not
reasonably foreseeable.” (AR 315.) Finally, based on the EA, BLM concluded that rescinding
the Waste Prevention Rule’s nationwide protections has no significant environmental impacts,
and a more comprehensive environmental impact statement (“EIS”) is not required. (AR 332–
39.) This despite a contradictory conclusion that the Rescission would result in an additional 299
billion cubic feet of publicly owned natural gas being released into the atmosphere in the next
decade, erasing the gains it predicted would result from the Waste Prevention Rule. (AR 22, 91–
92.)

II.    APPLICABLE LEGAL STANDARDS
       A.      ADMINISTRATIVE PROCEDURE ACT
        The Administrative Procedure Act, 5 U.S.C. § 551 et seq., governs the procedural
requirements for agency decision-making, including the rulemaking process. Prior to
formulating, amending, or repealing a rule, agencies must engage in a notice-and-comment
process. 5 U.S.C. §§ 551(5), 553. Notice must include “the legal authority under which the rule
is proposed,” and “either the terms or substance of the proposed rule or a description of the
subjects and issues involved.” Id. § 553(b). The public may then submit comments which the
agency must consider before promulgating a final rule. Id. § 553(c). Specifically, “the agency
shall give interested persons an opportunity to participate in the rule making through submission
of written data, views, or arguments with or without opportunity for oral presentation.” Id. To

                                                9
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page11
                                                                  11ofof57
                                                                         57




satisfy the requirements of Section 553, notice of a proposed rule must “provide an accurate
picture of the reasoning that has led the agency to the proposed rule,” so as to allow an
“opportunity for interested parties to participate in a meaningful way in the discussion and final
formulation of rules.” Connecticut Light & Power Co. v. Nuclear Regulatory Comm’n, 673 F.2d
525, 528-30 (D.C. Cir. 1982); Safe Air for Everyone v. EPA, 488 F.3d 1088, 1098 (9th Cir. 2007)
(finding that the APA requires that interested parties have a “meaningful opportunity to comment
on proposed regulations”). The above notice and comment requirements likewise apply when an
agency seeks to amend or repeal a rule that has previously been promulgated. See Am. Hosp.
Ass’n v. Bowen, 834 F.2d 1037, 1044 (D.C. Cir. 1987) (“Section 553 of the [APA] requires
agencies to afford notice of a proposed rulemaking and an opportunity for public comment prior
to a rule’s promulgation, amendment, modification, or repeal.”).

        “The value of notice and comment prior to repeal of a final rule is that it ensures that an
agency will not undo all that it accomplished through its rulemaking without giving all parties an
opportunity to comment on the wisdom of repeal.” Consumer Energy Council of Am. v. Fed.
Energy Regulatory Comm’n, 673 F.2d 425, 446 (D.C. Cir. 1982). If an agency fails to comply
with these procedures, a court “must” set aside the rule. California v. Azar, 911 F.3d 558, 575
(9th Cir. 2018).

        Section 706 charges the “reviewing court” to decide “all relevant questions of law [and]
interpret constitutional and statutory provisions[,]” and mandates that the court “(1) compel
agency action unlawfully withheld or unreasonably delayed;” and “(2) hold unlawful and set
aside agency actions, findings, and conclusions found to be -- (A) arbitrary, capricious, an abuse
of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(1), (2)(A). However,
the reviewing court does not make policy decisions nor instruct an agency to make a particular
discretionary choice. River Runners for Wilderness v. Martin, 593 F.3d 1064, 1070 (9th Cir.
2010) (“The APA does not allow the court to overturn an agency decision because it disagrees
with the decision or with the agency’s conclusions about environmental impacts.”).

        Because the process by which an agency reaches a result must be “logical and rational,”
agency action must rest “on a consideration of the relevant factors.” Michigan v. E.P.A., 135 S.
Ct. 2699, 2706 (2015). “An agency's decision is arbitrary and capricious if it fails to consider
important aspects of the issue before it, if it supports its decisions with explanations contrary to
the evidence, or if its decision is either inherently implausible or contrary to governing law.”
Dreamcatcher Wild Horse & Burro Sanctuary v. United States Dep’t of the Interior, 751 F.3d
1054, 1061 (9th Cir. 2014) (citing Lands Council v. Powell, 395 F.3d 1019, 1026 (9th Cir.
2005)). Agency action may also be arbitrary and capricious where it has relied on factors which
Congress did not intend the agency to consider. National Ass’n of Home Builders v. Defenders
of Wildlife, 551 U.S. 644, 658 (2007). “This standard of review is ‘highly deferential, presuming
the agency action to be valid and affirming the agency action if a reasonable basis exists for its
decision.’” Nw. Ecosystem All. v. United States Fish & Wildlife Serv., 475 F.3d 1136, 1140 (9th
Cir. 2007) (quoting Indep. Acceptance Co. v. California, 204 F.3d 1247, 1251 (9th Cir. 2000)).




                                                10
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page12
                                                                  12ofof57
                                                                         57




        B.      CHEVRON STANDARD
       In terms of analyzing an agency’s interpretation of a statute, the two-step framework of
Chevron controls. Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S.
837 (1984).

        At Chevron step one, a Court must first determine “whether Congress has directly spoken
to the precise question at issue. If the intent of Congress is clear, that is the end of the matter; for
the court, as well as the agency, must give effect to the unambiguously expressed intent of
Congress.” Id. at 842-43. In conducting this analysis, a court “start[s] with the plain statutory
text” – reading the words “in their context and with a view to their place in the overall statutory
scheme” – and examines “the legislative history, the statutory structure, and other traditional aids
of statutory interpretation in order to ascertain congressional intent.” Altera Corporation &
Subsidiaries v. Commissioner of Internal Revenue, 926 F.3d 1061, 1075 (9th Cir. 2019) (internal
quotation marks and citations omitted). The “question in every case is, simply, whether the
statutory text forecloses the agency’s assertion of authority.” City of Arlington v. FCC, 569 U.S.
290, 301 (2013). If the statute is “silent or ambiguous with respect to the specific issue,” the
court proceeds to step two to consider “whether the agency’s answer is based on a permissible
construction of the statute.” Id. at 296 (quoting Chevron, 467 U.S. at 843).

        At Chevron step two, “if the statute is silent or ambiguous with respect to the specific
issue, the question for the court is whether the agency’s answer is based on a permissible
construction of the statute.” Chevron, 467 U.S. at 843. “Regardless of how serious the problem
an administrative agency seeks to address, . . . it may not exercise its authority ‘in a manner that
is inconsistent with the administrative structure that Congress enacted into law.’” FDA v. Brown
& Williamson Tobacco Corp., 529 U.S. 120, 125 (2000) (quoting ETSI Pipeline Project v.
Missouri, 484 U.S. 495, 517 (1988)). See also Michigan, 135 S. Ct. at 2708 (“Chevron allows
agencies to choose among competing reasonable interpretations of a statute; it does not license
interpretive gerrymanders under which an agency keeps parts of statutory context it likes while
throwing away parts it does not.”).

        When conducting its review under Chevron, a statute “must be interpreted, if possible, to
give each word some operative effect.” Walters v. Metro. Educ. Enters., 519 U.S. 202, 209
(1997); see also Chubb Custom Ins. Co. v. Space Sys./Loral, Inc., 710 F.3d 946, 965 (9th Cir.
2013) (“In interpreting statutes, we observe the cardinal principle of statutory construction that a
statute ought, upon the whole, to be so construed that, if it can be prevented, no clause, sentence,
or word shall be superfluous, void, or insignificant.”) (internal quotations and citations omitted);
Tovar v. Sessions, 882 F.3d 895, 901 (9th Cir. 2018) (“When interpreting the language of a
statute we do not look at individual subsections in isolation. Instead, ‘when deciding whether the
language is plain, we must read the words in their context and with a view to their place in the
overall statutory scheme. Our duty, after all, is to construe statutes, not isolated provisions.’”
(quoting King v. Burwell, 135 S. Ct. 2480, 2489 (2015))). “Where . . . [an examination of the
ordinary meaning and structure of the law] yields a clear answer, judges must stop. Even those
of us who sometimes consult legislative history will never allow it to be used to muddy the
meaning of clear statutory language.” Food Mktg. Inst. v. Argus Leader Media, 139 S. Ct. 2356,
2364 (2019) (internal quotations and citations omitted).

                                                  11
       Case
        Case2:16-cv-00285-SWS
             4:18-cv-05712-YGR Document
                                Document273-1
                                         177 Filed
                                              Filed07/15/20
                                                    07/20/20 Page
                                                              Page13
                                                                   13ofof57
                                                                          57




         “Chevron . . . analyzes the reasonableness of an agency's interpretation [of a statute],
while ‘arbitrary and capricious’ review under the APA focuses on the reasonableness of an
agency's decision-making processes.” CHW W. Bay v. Thompson, 246 F.3d 1218, 1223 (9th Cir.
2001) (emphasis in original) (citation omitted). Any permissible interpretation is still subject to
the arbitrary and capricious review of the APA. See California v. Azar, 385 F. Supp. 3d 960,
1002 (N.D. Cal. 2019) (holding that a “permissible” interpretation under Chevron does not
insulate an agency from arbitrary and capricious review and the requirement to provide a
“reasoned analysis”).

III.    INTERPRETATION OF THE MINERAL LEASING ACT
        A.     THE MEANING OF “WASTE” IN THE WASTE PREVENTION MANDATE
        Fundamental to the issues before the Court is whether BLM misinterpreted the MLA by
establishing a definition of the term “waste” in the Rescission which it then used to justify
successive reversals. Accordingly, the Court first analyzes the interpretation of “waste” under
Chevron steps one and two, before analyzing it under the APA’s arbitrary and capricious rubric.
               1.      Chevron Step One
         As outlined above, the Court at Chevron step one must determine whether Congress has
“directly spoken to the precise question at issue.” City of Arlington, 569 U.S. at 296 (quoting
Chevron, 467 U.S. at 842-43). Here, the Court concludes that Congress has not directly spoken
to the issue of whether “waste” has a specific endowed meaning as used in the MLA.

        A review of the plain language of the statute confirms that it is silent as to the exact
meaning of its waste prevention mandate. The MLA only indicates that oil and gas lessees shall
observe “such rules . . . for the prevention of undue waste . . .” and that they shall “use all
reasonable precautions to prevent waste of oil or gas developed in the land[.]” 30 U.S.C. § 225.
By its silence, Congress created a measure of ambiguity. As discussed below, the language of the
statute instructs on the nature of “waste,” but a precise definition is lacking.5

       Where a statute is ambiguous as to the meaning of a term, step one is satisfied. See
Exxon Corp. v. Lujan, 970 F.2d 757, 760-62 (10th Cir. 1992) (holding term “natural gas” in
MLA ambiguous where term has a variety of dictionary definitions and definition “within the
industry” and legislative history is not definitive); N. Cal. River Watch v. Wilcox, 633 F.3d 766,
773-77 (9th Cir. 2011) (holding “areas under Federal jurisdiction” in Endangered Species Act

        5
          This finding is consistent with that of the Wyoming district court’s opinion providing
that BLM had authority to regulate the meaning of waste and define waste under step one. See
2017 Wyoming, 2017 WL 161428 at *6 (“The question here, then, is not whether the MLA and
FOGRMA specifically grant BLM the authority to regulate venting, flaring and equipment leaks,
but rather whether they unambiguously grant BLM authority to regulate the development of
federal and Indian oil and gas resources for the prevention of waste. The answer to that question,
largely undisputed by Petitioners, is ‘yes.’”).



                                                12
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page14
                                                                  14ofof57
                                                                         57




was ambiguous as to whether it included waters, as opposed to just lands, owned by the United
States, and that Chevron step one was therefore satisfied); see also Nat. Res. Def. Council v.
EPA, 526 F.3d 591, 603-05 (9th Cir. 2008) (holding, in the context of the Clean Water Act, that
“waste product” in reference to oil and gas related activities is an ambiguous term).

        The legislative history supports a finding of ambiguity. References show, on the one
hand, a concern for conservation and conduct in the public interests. See H.R. Rep. No. 65-206,
65th Cong. (1917), at 2 (AR 21724) (finding that under existing laws, “little effort was made to
protect the public interest or the rights of the public”); H.R. Rep. No. 65-563, 65th Cong. (1918),
at 23 (AR 21756) (“The purpose of this bill is to open up all of these deposits for use, on such
terms and conditions as will prevent their waste, secure proper methods of operation, encourage
exploration and development, and protect the public”); see also Boesche v. Udall, 373 U.S. 472,
481 (1963) (“Conservation through control was the dominant theme of the debates” in legislative
history of Mineral Leasing Act); 81 Fed. Reg. 83,038-39 (AR 939-40) (BLM finding in 2016 “no
statutory or jurisprudential basis” requiring the agency to “conduct an inquiry into a lessee’s
economic circumstances before determining a loss of oil or gas to be ‘avoidable’” or to regulate
waste).

        On the other hand, other references show an objective of promoting the mining of
mineral and gas from public lands. See S. 2775, 66th Cong., 1st session (1919) (“An Act to
promote the mining of coal, phosphate, oil, gas and sodium on the public domain.”); see also
Hrg. Before S. Subcomm. Of the Comm. on Public Lands on S. 4898, A Bill to Encourage the
Mining of Coal, Oil, Gas, Etc. on the Public Domain, at 26 (May 25, 1914) (“[I]f there is more
wealth being used in the production of new wealth than the new wealth amounts to, it represents
a loss to society and not a gain, and it does not make any difference what is the magnitude of the
wealth production in that case; it is an absolute loss if there is not something left above the cost
of production, of the labor and capital required to produce that wealth . . . .”).

        The language of the statute is broad. References therein, as supported by the legislative
history, indicate that the purposes were myriad. None of the language, though, reveals precision
with respect to the meaning of “waste”. Thus, the Court concludes that – at Chevron step one –
the statute is both silent and ambiguous as to the meaning of “waste” as used in the MLA. 6
               2.      Chevron Step Two
       Under step two, the question is whether the agency’s interpretation is reasonable and a
permissible construction of the statute. Here, BLM defines waste to mean:


       6
          The parties’ tunneled arguments do not prove otherwise. For instance, defendants
claim statutes enacted prior to the MLA encouraged monopolistic, fraudulent, and speculative
behavior among land owners, and that the MLA was intended to rectify this situation by
“secur[ing] bona fide prospecting,” “protect[ing] the prospector,” and “reward[ing] the
prospector who does the drilling.” Exploration for & Disposition of Coal, Oil, Gas, etc., H. Rep.
No. 64-17, at 6 (Jan. 4, 1916). Meanwhile, plaintiffs focus on the broad public purpose language
of the statute itself. These arguments merely reinforce the Court’s finding.

                                                 13
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page15
                                                                  15ofof57
                                                                         57




       any act or failure to act by the operator . . . for proper development and production, where
       compliance costs are not greater than the monetary value of the resources they are
       expected to conserve, and which results in: (1) A reduction in the quantity or quality of
       oil and gas ultimately producible from a reservoir under prudent and proper operations;
       or (2) Avoidable surface loss of oil or gas.

(AR 14 (83 Fed. Reg. 49,197), economic limitation italicized.) At issue here is the newly added
“economic limitation: Waste does not occur where the cost of conserving the oil or gas exceeds
the monetary value of that oil or gas.” (Id., characterization emphasized.)

        While generally upheld, courts have nonetheless struck down an agency’s interpretation
where the interpretation would prevent consideration of a relevant factor, or where its
interpretation conflicts with the language, structure, subject matter, context, and history of the
statute. Davis v. EPA, 348 F.3d 772, 783–84 (9th Cir. 2003) (rejecting agency interpretation at
Chevron step 2 where it would “prevent[] consideration of a factor that Congress stated was
relevant” and interfere with a goal of the statute); Akhtar v. Burzynski, 384 F.3d 1193, 1199–
1202 (9th Cir. 2004) (invaliding an agency interpretation at Chevron step two after considering
the statute’s “language, structure, subject matter, context, and history”).

        As an initial matter, the Court first addresses whether BLM’s interpretation is accorded
any deference. It is undisputed by the parties and reflected in the record that the Rescission was
developed by BLM in consultation, and after debate, with the Office of Information and
Regulatory Affairs (“OIRA”).7 Plaintiffs aver that because OIRA initiated and effectively
directed BLM in the rulemaking process, BLM is not afforded agency deference under Chevron.

        Plaintiffs do not persuade. Even assuming that the definition of waste included in the
Rescission was initially drafted by OIRA as part of the consultation process mandated by
Executive Order 12866, 58 Fed. Reg. 51,735 § 2(b) (Sept. 30, 1993), and that OIRA pressured
and directed BLM in the rulemaking process, plaintiffs do not dispute that the Rescission was
ultimately adopted by BLM and included in BLM’s rulemaking process. In an analogous
situation, the D.C. Circuit in Paralyzed Veterans of Am. v. D.C. Arena L.P. held that a
Department of Justice regulation that adopted proposed guidelines drafted by another agency was

       7
          (See, e.g., AR 173940 (“OIRA has requested two significant changes that require policy
direction from leadership.”); AR 164724 (“OMB/OIRA examiner pushed for its inclusion, but
the team is concerned that it would allow operators to broadly claim no losses are waste”); AR
172946 (“Statements Regarding Statutory Authority: OIRA recommended that the BLM
explicitly state that it lacked the authority to issue the 2016 final rule. BLM disagrees but
provided alternate preamble language as compromise. . . . Economic Definition of Waste to
Regulatory Text: OIRA provided subject language. BLM accepted and added preamble
discussion”); AR 173733 (“There are 3 primary issues that have been brought up during the
OMB/OIRA review . . . . The third issue is whether we need/want an explicit definition of
waste.”); AR 173828 (addition of definition to proposed rule); AR 173733 (“The second issue is
in relation to whether and how we speak to our authority surrounding the rule itself. Seems
DOI/DOJ are on one side and OMB/OIRA are on another.”).)

                                                14
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page16
                                                                  16ofof57
                                                                         57




nevertheless owed Chevron deference because “the doctrine of deference is based primarily on
the agency’s statutory role as the sponsor of the regulation, not necessarily on its” role in drafting
the text. 117 F.3d 579, 585 (D.C. Cir. 1997), abrogated on other grounds by Perez v. Mortg.
Bankers Ass’n, 135 S. Ct. 1199 (2015). Just as in Paralyzed Veterans, here, “[o]nce [OIRA’s]
language was put out by [BLM] as its own regulation, it became, as the statute contemplates, the
[BLM’s] and only the [BLM’s] responsibility.” Id.; see also Bortone v. United States, 110 Fed.
Cl. 668, 676 (2013) (“[C]ourts will give deference to an agency’s interpretation of regulations
drafted by another agency where, as here, the interpreting agency adopts and administers the
subject regulations.”). The Court finds that BLM is afforded some deference in its interpretation
under the MLA.

        Having concluded that BLM is afforded some deference in in its interpretation, the Court
turns to consideration of the relevant factors under Chevron step two, namely the “language,
structure, subject matter, context, and history.” While BLM is accorded some deference to its
interpretation, the Court finds, as discussed below, that BLM’s definition of “waste” fails to
satisfy Chevron step two.

        First, while the Court concluded that the plain language and structure of the MLA failed
to supply an unambiguous meaning as to “waste,” they nonetheless provide explicit direction
with respect to its ultimate meaning. Under the MLA and other related statutes, BLM has a duty
to “prevent[] undue waste” and “protect[] . . . the interests of the United States . . . and . . .
safeguard[] . . . the public welfare.” 30 U.S.C. § 187. Under the analogous Federal Land Policy
and Management Act (“FLPMA”), BLM must “protect . . . air and atmospheric” resources and
“prevent unnecessary or undue degradation of the [public] lands.” 43 U.S.C. §§ 1701(a)(8),
1732(b). Further, the MLA requires that private operators exploiting public minerals “use all
reasonable precautions to prevent waste.” 30 U.S.C. § 225 (emphasis supplied). The word “all”
means “as much as possible”8 or, here, “as much as is reasonably possible.” See Halliburton,
Inc. v. Admin. Review Bd., 771 F.3d 254, 266 (5th Cir. 2014) (statutory term “all relief
necessary” authorized broad remedies because “we think Congress meant what it said[:] All
means all” (quotation and citations omitted)).

        The words of the statute require that it be read broadly. More specifically, the statute
mandates that BLM act comprehensively to prevent the waste of public resources. Indeed, and
significant here, BLM’s slate was not blank. Under the NTL-4A, BLM had regulated venting
and flaring since 1980. In the 2016 Rule, BLM updated those regulations. Therein, BLM
interpreted the Waste Prevention Rule in a manner not limited solely to operator economics, but
in harmony with the other referenced statutes such as the FOGRMA and the FLPMA. So, for
example, the FLPMA “mandates that the Secretary, ‘[i]n managing the public lands . . . shall, by
regulation or otherwise, take any action necessary to prevent unnecessary or undue degradation
of the lands.’” (AR 921 (81 Fed. Reg. 83,020), quoting 43 U.S.C. §1732(b).) The FLPMA
further declares that “BLM should balance the need for domestic sources of minerals against the
need to ‘protect the quality of scientific, scenic, historical, ecological, environmental, air and

       8
         All, MERRIAM-WEBSTER DICTIONARY, available at https://www.merriam-
webster.com/dictionary/all (last visited July 13, 2020).

                                                 15
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page17
                                                                  17ofof57
                                                                         57




atmospheric, water resources, and archeological values; . . . [and] provide for outdoor recreation
and human occupancy and use.’” (Id., quoting 43 U.S.C. §1701(a)(8).) Thus, in 2016, BLM
recognized that “Congress has directed the Secretary to ‘aggressively carry out [her] trust
responsibility in the administration of Indian oil and gas.’” (Id., quoting 30 U.S.C. § 1701(a)(4).)
Consequently, BLM found that “[the] FOGRMA provides . . . an independent statutory
authorization to impose royalties on oil or gas lost as a result of an operator’s negligence or
failure to comply with any rule or regulation issued under the mineral leasing laws, without
further economic analysis.” (AR 939 (Fed. Reg. 83,038), citing 30 U.S.C. § 1756.) The
statutory language demonstrates on its face that any consideration of waste management limited
to the economics of individual well-operators would ignore express statutory mandates
concerning BLM’s public welfare obligations.

          Second, the legislative history corroborates a broad statutory approach, contradicting
BLM’s attempt to limit the definition of waste to one related solely to the economics of the
operators. As discussed in Chevron step one, the legislative history here confirms that the
MLA’s enactment was in pursuit of several competing objectives. Certainly, the MLA was, in
part, concerned with encouraging the development of federal lands for gas, oil, and minerals.
See California Co. v. Udall, 296 F.2d 384, 388 (D.C. Cir. 1961) (“The public does not benefit
from resources that remain undeveloped, and the Secretary must administer the Act so as to
provide some incentive for development.”). However, the MLA was enacted with the additional
purpose of protecting federal resources in order to promote efficient extraction and development
of federal lands. See also Boesche, 373 U.S. at 481. In essence, the MLA established the
government’s regulation of the development of natural resources on public lands. See H.R. Rep.
No. 65-1138, at 19 (1919) (AR 21815) (concern was to “reserve to the Government the right to
supervise, control, and regulate” the development of public natural resources and “prevent
monopoly and waste and other lax methods that have grown up in the administration of our
public-land laws”); see also H.R. Rep. No. 65-206, at 6 (1917) (AR 21728) (“Careful provisions
relative to continued development to prevent waste and speculation are inserted in the bill that
will . . . practice conservation of this resource that is so universally used and in which we all feel
a keen interest in the prevention of its waste in any form.”). Notably, never does the legislative
history nor the authority cited by defendants support the inclusion of an operators’ economics
into the MLA’s meaning of “waste.”

       Defendants aver that an economic limitation is required because operators would
otherwise be required to prevent all waste, and that the reasonable diligence requirement of the
prudent operator standard are incorporated into the waste prevention requirements through the
MLA’s section 187. This section provides in its entirety:

               Each lease shall contain provisions for the purpose of insuring
               the exercise of reasonable diligence, skill, and care in the
               operation of said property; a provision that such rules for the
               safety and welfare of the miners and for the prevention of undue
               waste as may be prescribed by said Secretary shall be observed,
               including a restriction of the workday to not exceeding eight hours
               in any one day for underground workers except in cases of

                                                 16
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page18
                                                                  18ofof57
                                                                         57




               emergency; provisions prohibiting the employment of any child
               under the age of sixteen in any mine below the surface; provisions
               securing the workmen complete freedom of purchase; provision
               requiring the payment of wages at least twice a month in lawful
               money of the United States, and providing proper rules and
               regulations to insure the fair and just weighing or measurement of
               the coal mined by each miner, and such other provisions as [the
               Secretary] may deem necessary to insure the sale of the production
               of such leased lands to the United States and to the public at
               reasonable prices, for the protection of the interests of the United
               States, for the prevention of monopoly, and for the safeguarding of
               the public welfare.

30 U.S.C. § 187 (emphasis supplied). Defendants argue that the first italicized clause is an
umbrella provision that applies to later clauses. In so doing, defendants reason that the
“reasonable diligence” requirement in the first clause is incorporated into the “undue waste”
requirements of the second.

        The Court disagrees. As in analogous provisions of the FLPMA, BLM has “a great deal
of discretion in deciding how to achieve” the MLA’s goals. See Gardner v. United States
Bureau of Land Mgmt., 638 F.3d 1217, 1222 (9th Cir. 2011) (quoting Norton v. S. Utah
Wilderness All., 542 U.S. 55, 66 (2004)). However, here, BLM’s exercise of its discretion is
grounded in a faulty interpretation of the terms “reasonable” and “undue” as used in the statute.
Congress used a semi-colon between the two clauses, which signals independent, albeit related,
clauses. Had Congress instead used a colon, defendants’ argument might have had some merit.
It did not. Thus, the requirements are separate and distinct: operators must use “reasonable
diligence, skill, and care” and BLM must employ rules to “prevent[] undue waste.” Nothing in
the structure of the statute suggests that the extensive mandated lease provisions are merely
“examples” of how BLM might regard “reasonable diligence, skill, and care.” See 30 U.S.C. §
187. Likewise, nothing in the legislative history supports conflating the two clauses. See H.R.
Rep. No. 65-563, 65th Cong. (1918), at 26 (AR 21759) (“This section also contains provisions to
prevent waste and to insure the exercise of reasonable diligence, skill, and care in operating the
property. These and similar provisions have the ultimate object of securing to the consumer the
various products at a reasonable price and the preventing of same from passing into monopolistic
control.” (emphasis supplied)).

        Third, BLM’s interpretation would create conflict with other federal statutes. Such an
interpretation would stand in sharp contrast to the Waste Prevention Rule, which harmonized
similar statutes administered by BLM. See Section I.B.2, supra. Thus, the Court concludes these
factors weigh against BLM’s interpretation under Chevron step two.

        Defendants’ remaining arguments similarly fail to persuade. Defendants suggest BLM’s
interpretation merely returns to the longstanding concepts of “waste” and “avoidable loss” as
metrics in the economics of preventing loss. See Rife Oil Properties, 131 IBLA 357, 374 (1994)
(“To the extent that BLM read NTL-4A as barring the venting of gas from a producing oil well
without regard to whether it was avoidably lost, i.e., whether it was economic to market the gas,
                                                17
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page19
                                                                  19ofof57
                                                                         57




we find that BLM misread NTL-4A.”); Ladd Petroleum Corp., 107 IBLA 5, 8 (1989) (holding
BLM must consider “whether it was uneconomic to capture that gas” in determining if gas was
avoidably lost and thus royalty-bearing).9 They also now attempt to argue that BLM’s prior
actions with respect to the 2016 Rule exceeded the mandate of the MLA, and encroached upon
the jurisdiction of the EPA.10 Both arguments are strained and premature. BLM is not
attempting to return to NTL-4A. Nor is the Court tasked with determining whether the Waste
Prevention Rule adequately addressed economic issues or resulted from an excess of jurisdiction.
The appropriateness of that process not being challenged here. Rather, it is BLM’s hasty
repudiation of its own regulation that is at issue in this action.

        Moreover, defendants misconstrue the 2017 Wyoming decision on which they rely.
Contrary to defendants’ assertions, the Wyoming court did not determine that BLM erred by
basing the 2016 Rule, in part, on air quality concerns. Rather, the court in the Wyoming case
found it could not reach a conclusion on the merits of Wyoming’s arguments in the absence of an
administrative record. 2017 Wyoming, 2017 WL 161428, at *12-13. As the court there stated,
“[o]f course, BLM has authority to promulgate and impose regulations which may have air
quality benefits and even overlap with CAA regulations if such rules are independently justified
as waste prevention measures pursuant to its MLA authority.” Id. at *9 (emphasis original).

       Accordingly, defendants have failed to demonstrate that BLM’s interpretation of “waste”
under Chevron step two is reasonable, and the Court FINDS in favor of plaintiffs on this issue.
                3.      Interpretation as part of the APA
        As an alternative ground, the Court addresses whether BLM’s definition of “waste” as
part of the APA process is arbitrary and capricious. A review of the record reveals that BLM’s
interpretation creates: (i) internal inconsistencies within the Rescission itself; (ii) inconsistencies
with other BLM regulations; (iii) unaccounted and unexplained variable compliance costs; (iv) a
departure from past practices at odds with the “waste” definition BLM now offers; and (v)
unexplained inconsistencies between the Rescission and the Waste Prevention Rule. These
findings confirm that in enacting the Rescission, BLM circumvented normal and reasoned
administrative processes and failed to provide reasoned explanations from its departure of the
2016 Rule in violation of the APA.

       First, the proffered definition of “waste” would create internal inconsistencies within the
Rescission. For example, the Rescission eliminates the requirement that operators install low-
bleed pneumatic controllers despite the overall cost benefit return. (AR 11-12 (83 Fed. Reg. at
49,194-95); AR 88-89.) Specifically, the monetary value of the natural resources conserved by

        9
            (See also AR 939 (“[T]he BLM’s practice under NTL–4A has generally been to engage
in case-by-case economic assessments before making avoidable/unavoidable loss determinations
. . . .”).)
        10
           (AR 172946 (“OIRA recommended that the BLM explicitly state that it lacked the
authority to issue the 2016 final rule. BLM disagrees but provided alternate preamble language
as compromise.”).)

                                                  18
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page20
                                                                  20ofof57
                                                                         57




the existing low-bleed pneumatic controller requirement ($20-26 million) exceeds its compliance
costs ($12-13 million). (Id.) BLM’s actions would eliminate the requirement despite the overall
cost-benefit return. In fact, under BLM’s new definition, if compliance costs are greater than
resource values for a particular operator, the escaping natural gas is not “waste” by definition,
i.e. there is no actual regulation with respect to that resource for that operator only. Without any
factual or logical basis, BLM baldly proclaims that it “expects many operators to adopt low-
bleed pneumatic controllers even in the absence of” a requirement to do so. (AR 12 (83 Fed.
Reg. at 49,195).) BLM blindly trusts the industry to act voluntarily. Some may, but the real
effect is that the new regulation protects the opposite of a “prudent” or a market-based efficient
operator.11

        With this understanding, the Rescission also unsurprisingly creates inconsistencies with
other BLM regulations. Most notably, other regulations promulgated by BLM do not define
“waste of oil or gas” as merely protecting the economics of certain operators in the way the
Rescission does. See 43 C.F.R. § 3160.0-5 (defining “waste of oil or gas” as “any act or failure
to act by the operator that is not sanctioned by the authorized officer as necessary for proper
development and production and which results in: (1) A reduction in the quantity or quality of oil
and gas ultimately producible from a reservoir under prudent and proper operations; or (2)
avoidable surface loss of oil or gas.”); 47 Fed. Reg. 47,758 (Oct. 27, 1982) (Oil and Gas
Operating Regulations; final rule). BLM contends the discrepancy arises only because other
definitions do not concern venting and flaring. The point strains credulity. Consistency in
regulations extends to all similar operations and does not countenance carveouts which benefit a
select few. See Section 3160.0-5 (pertaining to onshore oil and gas operations promulgated
under the MLA, FLPMA, and other statutes which are otherwise identical with the exception of
BLM’s added economic limitation defining “waste” here); 43 C.F.R. § 3160.0-1 (“The
regulations in this part govern operations associated with the exploration, development and
production of oil and gas deposits from—(a) Leases issued or approved by the United States”)
(citing 30 U.S.C. § 189, among other authorities).

       Third, BLM fails to explain and account for variable compliance costs adequately.
Markets learn to operate efficiently not only in a regulatory regime but also within nationwide
and global contexts. Here, BLM does not explain why it ignored the market as a whole in favor
of economic protection of certain market players on federal lands. Compliance costs vary based
on company size and location. Fluctuating oil and gas prices and other state regulatory regimes
also impact the market. Periodic review is completely lacking. The analysis is complex and, in
BLM’s rush to revise, it failed to provide any reasoned explanation. As a result, the definition of
“waste” effectively protects inefficient players in the market to the detriment of others without
explanation.



       11
           BLM’s further argument—that the removal of the low-bleed pneumatic controller
requirement would be in compliance with Executive Order 12866—is no more than an
insubstantial, post-hoc rationalization that was not part of basis for the Rescission. The Court
rejects this contention as an appropriate consideration in its analysis.

                                                19
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page21
                                                                  21ofof57
                                                                         57




        Next, defendants exaggerate history when they claim the Rescission returns to the
practice of considering marginal profits of operators. In fact, the NTL-4A did not include a
similar economic limitation but instead considered economics only in the broadest sense. The
NTL-4A stated that BLM could only approve venting or flaring of oil well gas when justified by
“an evaluation report supported by engineering, geologic, and economic data which
demonstrates” both:

               [1] that the expenditures necessary to market or beneficially use
               such gas are not economically justified and [2] that conservation of
               the gas, if required, would lead to the premature abandonment of
               recoverable oil reserves and ultimately to a greater loss of
               equivalent energy than would be recovered if the venting or flaring
               were permitted to continue . . . .

(AR 3013 (emphasis supplied).) The NTL-4A further specified that “[w]hen evaluating the
feasibility of requiring conservation of the gas,” BLM must examine not simply whether the
requirement pays for itself, but must take into account “the total leasehold production, including
both oil and gas, as well as the economics of a fieldwide plan” to determine “whether the lease
can be operated successfully if it is required that the gas be conserved.” (AR 3014 (emphasis
supplied).) BLM’s approach under the Rescission now takes into account only the interests of
the lessee, and not the lessor—here, the United States.

         Fifth, BLM failed to explain adequately the inconsistencies between the Rescission and
the Waste Prevention Rule. BLM claims that it previously “exceeded” its own “statutory
authority,” under a prior administration, “to regulate for the prevention of ‘waste.’” See 83 Fed.
Reg. 49,185 (AR 2). It offered no more than conclusory justifications for its reversal of the prior
rule. See id. at 49,189 (AR 6) (“even if the 2016 rule did not exceed BLM’s statutory authority,
it is nonetheless within BLM’s authority to revise its ‘waste prevention’ regulations in a manner
that balances compliance costs against the value of the resources to be conserved” (emphasis
supplied). Indeed, BLM initially did not take the position that the Waste Prevention Rule
exceeded its statutory authority under the MLA to regulate waste. Id. at 49,190 (AR 7), 49,197
(AR 14) (characterizing the position as a policy determination).

         As the Supreme Court made clear in Fox, when an agency seeks to disregard facts
underlying a prior rule, it must provide a more detailed justification than it would for a new
policy. FCC v. Fox Television Stations, Inc., 556 U.S. 502, 515 (2009) (“Fox”). While the
Executive branch holds the power to issue executive orders, an agency cannot flip-flop
regulations on the whims of each new administration. The APA requires reasoning, deliberation,
and process. These requirements exist, in part, because markets and industries rely on stable
regulations. Here, BLM was not writing on a blank slate. It was required to provide a “reasoned
explanation” for disregarding prior factual findings. See California by & through Becerra v.
United States Dep’t of the Interior, 381 F. Supp. 3d 1153, 1165 (N.D. Cal. 2019) (“California
III”) (citing Fox, 556 U.S. at 515); see also Organized Vill. of Kake v. United States Dep’t of
Agric., 795 F.3d 956, 968 (9th Cir. 2015) (en banc) (“Kake”). BLM’s conclusory, boilerplate
justifications for a complete reversal do not suffice.


                                                20
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page22
                                                                  22ofof57
                                                                         57




         Indeed, BLM otherwise entirely ignores the “oversight reviews” (AR 2) that led to the
adoption of the Waste Prevention Rule, and fails to explain why it disagrees with the reviews’
conclusions or recommendations. BLM expressly agreed with the conclusions of the
independent reviews that NTL-4A was “outdated,” was subject to “inconsistent application,” and
was not effective in minimizing waste and lost royalties. (AR 918, 939 (81 Fed. Reg. 83,017,
83,038); see also AR 1935–36.) Yet, in the Rescission, BLM “reinstate[d] the NTL–4A standard
for flaring in the absence of applicable State or tribal regulations” 83 Fed. Reg. 49188 (AR 5),
without referencing any of the content of these reviews, ignoring their findings and failing to
explain any disagreement with their conclusions and recommendations. Thus, BLM failed not
only to provide a “a reasoned explanation . . . for disregarding facts and circumstances that
underlay” the Waste Prevention Rule, Kake, 705 F.3d at 966, it provided no explanation at all.
Cf. NPCA v. EPA, 788 F.3d 1134, 1142–44 (9th Cir. 2015) (upholding challenge to CAA
regulations where EPA failed to provide any explanation or reasoning for determination of cost-
effectiveness).

        Finally, the Rescission does not address the public welfare provision, much less attempt
to ground the new meaning of “waste” in terms of “public welfare.” The Waste Prevention Rule
made specific factual findings to demonstrate the need to curb venting, flaring, and leaks due to
increased oil and gas production. (See AR 915-16.) In the Rescission, BLM largely ignored
these factual conclusions, again failing to provide any “reasoned explanation” for doing so.
Kake, 795 F.3d at 968; California III, 381 F.Supp.3d at 1166–71.

        Based on the foregoing, and upon its review of the complete record, the Court finds BLM
has failed to provide sufficient reasoned explanation for its complete reversal in policy. Such a
failure generally warrants reversal under the APA. See Encino Motorcars, LLC v. Navarro, 136
S. Ct. 2117, 2126 (2016) (holding that an agency’s change in practice without a reasoned
explanation for disregarding prior findings was arbitrary and capricious and not entitled to
Chevron deference, citing Fox); see also California III, 381 F. Supp. 3d at 1168 (finding that
DOI’s rule repeal was arbitrary and capricious where it failed to “explain the inconsistencies
between its prior findings in enacting the” rule and its decision to repeal the rule).

       Accordingly, the Court FINDS in favor of plaintiffs on this ground.
       B.      DEFERENCE TO INDIVIDUAL STATES AND TRIBES
       As an entirely separate ground for reversal, plaintiffs contend that BLM misinterpreted its
duty under the MLA and thereby inappropriately abdicated that duty to the states and tribes
through the Rescission. Defendants disagree.

       By way of background, in 2016, BLM recognized that it has an “independent legal
responsibility” to minimize waste “to ensure that the public’s resources are not wasted.” 81 Fed.
Reg. 83,010 (AR 911). Further, BLM acknowledged that the MLA, unlike other statutes, did not
authorize delegations to state agencies. Id. at 83,036 (AR 937). In relevant part, BLM stated:

               Neither . . . State [nor] tribal requirements obviate the need for this
               rule [because] the BLM has an independent legal responsibility
               and a proprietary interest as a land and resource manager to
                                                 21
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page23
                                                                  23ofof57
                                                                         57




               oversee and minimize waste from oil and gas production activities
               conducted pursuant to Federal and Indian . . . leases, as well as to
               ensure that development activities on Federal and Indian leases are
               performed in a safe, responsible, and environmentally protective
               manner.

Id. at 83,010 (AR 911). At the time, BLM reviewed state and tribal regulations and found that
they did not “fully address the issue of waste of gas from BLM-administered leases” noting that
“no State or tribe has established a comprehensive set of requirements addressing all three
avenues for waste—venting, flaring, and leaks—and only a few States have significant
requirements in even one of these areas.” Id. (AR 911).

        The Rescission reverses this finding, rescinding gas capture requirements and
“defer[ring] to State and tribal regulations for the flaring of associated gas.” 83 Fed. Reg. 49,197
(AR 14). In other words, the Rescission allows any and all royalty-free venting and flaring of
oil-well gas so long as such venting and flaring does not violate state or tribal requirements. Id.
at 49,213 (§ 3179.201(a)) (AR 30). Only where a state or tribe has no applicable regulations will
BLM engage and apply requirements similar to the NTL-4A framework. Id. at 49,188 (AR 5).

         Defendants contend BLM – in exercising its own authority – reviewed state regulations,
determined they effectively prevent waste, and deferred to those existing individual state and
tribal regulations. See La. Pub. Serv. Comm’n v. Fed. Energy Regulatory Comm’n, 860 F.3d
691, 696 (D.C. Cir. 2017) (holding Federal Energy Regulatory Commission [FERC] did not
improperly delegate its authority over electricity rates by deferring to state rates because the
agency “used its own judgment” in reviewing and accepting those rates and retains authority to
take action if states set unjust or unreasonable rates); Alaska Ctr. for the Env’t v. West, 157 F.3d
680, 686 (9th Cir. 1998) (holding no improper delegation of authority where Army Corps
coordinated with municipality regarding wetland permits but “retain[ed] its full legal authority”).

        Defendants’ justifications are as follows: First, deference to state and tribal regulations
comports with the MLA, which encourages BLM to minimize conflict between federal and state
regulations. See 30 U.S.C. § 187 (lease provisions may not “be in conflict with the laws of the
State in which the leased property is situated”); 30 U.S.C. § 189 (“Nothing [in the MLA] shall be
construed or held to affect the rights of the States or other local authority to exercise any rights
which they may have”). The new definition of “waste,” BLM contends, is consistent with state
laws because states already have their own statutory regulatory regimes in effect. (AR 340-45.)
Second, nearly all states with federal leases have regulations that defendants assert are fact-based
and reasonable in light of its new definition of waste. (Id.; see also AR 19 (83 Fed. Reg.
49,202).) Third, the Rescission creates a blanket variance for all appropriate state regulations,
thereby reducing the administrative burdens of processing variances on a case-by-case basis.
(See AR 14 (83 Fed. Reg. 49,197), 47, 120-27.)

        Defendants’ proffered justifications do not persuade. Again, in the rulemaking process
here, BLM failed to explain its departure from its prior position. See Fox, 556 U.S. at 515-16;
California III, 381 F. Supp. 3d at 1168 (agency acted arbitrarily in “fail[ing] to satisfy its
obligation to explain the inconsistencies between its prior findings in enacting [a] Rule and its

                                                22
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page24
                                                                  24ofof57
                                                                         57




decision to repeal such Rule”). Contrary to its proffered justifications, the record is devoid of
evidence that BLM undertook any substantive analysis of state or tribal laws or regulations in
light of its new definition of waste and the issue of whether the value of conserved gas as
compared to the cost of capture. Cf. NRDC v. EPA, 857 F.3d 1030, 1040 (9th Cir. 2017)
(dismissing agency’s post-hoc rationalization where it lacked supporting evidence in the record).
Instead, BLM’s analysis was confined to the question of whether states had in place laws about
flaring and venting. (See AR 19-20, 26-29 (83 Fed. Reg. 49,202-201, 49,209-12); AR 340-45.)
Indeed, BLM does not explain how a patchwork of state and tribal rules constitutes “all
reasonable precautions” to prevent waste of federal minerals. BLM’s summary, lacking in any
comparative much less in-depth analysis, does not satisfy BLM’s obligation to justify its reversal
of a prior position.

        Further, BLM’s blanket delegation renders meaningless Congress’ express mandate with
respect to all federal minerals. “[A]bsent clear proof of legislative intent to relieve the Secretary
of a portion of his duties,” BLM may not abandon them. Assiniboine & Sioux Tribes of the Fort
Peck Indian Reservation v. Bd. of Oil & Gas Conservation of Mont., 792 F.2d 782, 795 (9th Cir.
1986). To the contrary, the MLA has been used from its outset to provide federal minimal
standards. Lack of such a federal standard carries risks which have not been vetted adequately
through the rulemaking process here.12 Indeed, a “blanket variance” is not adequately justified
and, in fact, is contradicted by the language of the rule itself and prior procedures. The NTL-4A
permitted deferral only after a case-by-case analysis of state standards. (See AR 3010.) The
Waste Prevention Rule’s variance provision set a federal floor, requiring states to show their
regulations would “perform at least equally well in terms of reducing waste of oil and gas,” and
“reducing environmental impacts from venting and or flaring of gas.” 81 Fed. Reg. 83,089
(§ 3179.401(a)(2)(iv)) (AR 990). The Rescission’s blanket variance—based on the mere

       12
           For example, as part of the process for the 2016 Rule, BLM previously found only one
of the nine states with extensive oil and gas operations on federal leases had comprehensive
requirements to reduce flaring. 81 Fed. Reg. 83,019 (AR 920). Three of the ten states BLM
reviewed do not even require approval from a state regulatory agency before operators can begin
flaring, 83 Fed. Reg. 49,202 (AR 19), a practice previously found to be waste per se under NTL-
4A. See Lomax Expl. Co., 105 IBLA 1, 6-7 (Oct. 7, 1988). BLM did not address this known
problem. Although BLM explains that the state regulations “account[] for the differing
geological and infrastructure realities faced by operators in different regions” 83 Fed. Reg.
49,203 (AR 20), several neighboring states with the same exact geologic basin, crossing state
lines, have different standards. (Compare AR 1010 (Mont. Admin. R. 36.22.1220-.1221)
(allowing operators in the Bakken shale basin to flare up to 100 thousand cubic feet per day,
approximately 65% capture) with AR 3333–35 (North Dakota state regulation establishing gas
capture goals for the Bakken shale basin that require up to 91% capture). These differing
standards demonstrate the problem with having rules focused on the economics of an operator,
versus a market or some other more rational basis, and the failure to analyze the proposal
appropriately through the administrative process. Since promulgation of the 2016 Rule, only
California had issued new regulations concerning waste. 83 Fed. Reg. 49,188 (AR 5).


                                                 23
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page25
                                                                  25ofof57
                                                                         57




existence of standards, no matter their laxity—effectively eliminates any federal regulation.13
See 83 Fed. Reg. 49,213-14 (§ 3179.201) (AR 30-31).

       Accordingly, the Court FINDS in favor of plaintiffs on this issue.

IV.      COMPLIANCE WITH THE ADMINISTRATIVE PROCEDURE ACT
         By establishing a new definition of “waste,” BLM laid the cornerstone for its justification
of the Rescission. Using this new vantage point, BLM attempted to dismantle the foundation for
the 2016 Rule on four grounds: (a) the 2016 Rule imposed excessive regulatory burdens; (b) the
costs of the 2016 Rule exceeded its benefits; (c) the 2016 Rule improperly monetized certain
benefits; and (d) the 2016 Rule did not account for certain costs. Given the Court’s findings,
BLM’s justifications ring hollow. Nonetheless, the Court analyzes each of those four
justifications, and where appropriate, incorporates its prior analysis.

               A.      EXCESSIVE REGULATORY BURDENS
        BLM claims that the Waste Prevention Rule “would have added regulatory burdens that
unnecessarily encumber energy production, constrain economic growth, and prevent job
creation,” contrary to the policies set forth in Section 1 of Executive Order 13783. (AR 1, 2 (83
Fed. Reg. 49,184-85); AR 40-41.) To reach this conclusion, BLM focused on the impact to
marginal wells using the new definition of waste.14 Defendants’ claims do not persuade given:
(i) BLM’s inadequate justification of its reversal in position; and (ii) its impermissible reliance
on Executive Order 13783.

       First, BLM did not adequately justify its reversal of course, especially regarding its prior
conclusion that the 2016 Rule contained “economical, cost-effective, and reasonable”
requirements and that compliance costs only represented 0.15% of even small companies’
revenues. In fact, BLM’s specific findings for the Rescission do not differ in any material way.
(Compare detailed 2016 Rule findings at AR 910, 914-15, 929, 971, 978 (81 Fed. Reg. 83,009;
83,013-14; 83,028; 83,070; 83,077) with AR 22-24, 28 (83 Fed. Reg. 49,205-07; 49,211); AR 37,




       13
          Indeed, in a footnote to their reply, the federal defendants concede as much. They note
that the mechanism for BLM to reconsider whether certain state laws are inadequate would be
through new rulemaking authority; in other words, creating an entirely new rule, and not through
any mechanism inherent in the Rescission itself. (See Dkt. No. 145 at 32.)
       14
           As noted in the Rescission, the Interstate Oil and Gas Compact Commission
(“IOGCC”) defines a “marginal well” as “a well that produces 10 barrels of oil or 60 [million
cubic feet “Mcf”] of natural gas per day or less.” 83 Fed. Reg. 49,187 (AR 4). “By other
definitions, marginal or stripper wells might include those with production of up to 15 barrels of
oil or 90 Mcf of natural gas per day or less.” Id.


                                                24
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page26
                                                                  26ofof57
                                                                         57




91, 94, 97, 117.) Indeed, having analyzed BLM’s proffered rationale for the Rescission,15 the
Court finds its language frequently conditional or vague (e.g., might affect employment, and
impact unknown). To the extent BLM’s language in support of the Rescission is more definite, it
states – just as the Waste Prevention Rule found less than two years prior – that the impacts on
job creation or regulatory costs are insignificant or minimal, and profits accruing to companies
are minimal with little effect on investment decisions.16

        Second, to the extent that BLM attempts justify is reversal by relying on Executive Order
13783, issued on March 28, 2017, such reliance is impermissible. See 82 Fed. Reg. 16,093,
16,096 (AR 1871, 1874). A president’s Executive Order cannot “impair or otherwise affect”
statutory mandates imposed on BLM by Congress. See In re Aiken County, 725 F.3d 255, 260
(D.C. Cir. 2013) (“[T]he President and federal agencies may not ignore statutory mandates or
prohibitions merely because of a policy disagreement with Congress.”). Here, BLM previously
concluded during the 2016 rulemaking process that regulating waste was within its statutory
mandate. See 81 Fed. Reg. 83,010 (AR 911) (“rule [was] a necessary step in fulfilling its
statutory mandate to minimize waste of the public’s and tribes’ natural gas resources”)
(emphasis supplied)); id. (“[BLM] “must carry out its responsibility, delegated by Congress, to
ensure the public’s resources are not wasted and are developed in a manner that provides for long
term productivity and sustainability.”). Having determined already that it had a statutory duty to
manage and regulate waste on public lands, BLM’s duty could not be eliminated by the
Executive Order.17



       15
          (See AR 1, 4, 22-24 (83 Fed. Reg. 49,184, 49,187, 49,205-07); AR 41, 99, 115-16,
149, and 166.)
       16
          Intervenor WEA-IPAA’s arguments regarding the 2016 Rule’s cost-benefit analysis
cannot relieve BLM of its duty to justify it current actions. Further, the Court need not
determine the accuracy of WEA-IPAA’s proffered calculations in this action. In light of the
significant evidence supporting the Waste Prevention Rule, BLM’s bears the burden to show
how it was false. BLM did not or, more likely, it could not. Hence BLM conceived of the
tactical move to change the definition of “waste.” See Ctr. for Biological Diversity v. Zinke, 900
F.3d 1053, 1070 (9th Cir. 2018) (“Zinke”) (vacating agency decision that came to opposite
conclusion “without providing any additional evidence”); Earth Island Inst. v. United States
Forest Serv., 442 F.3d 1147, 1160 (9th Cir. 2006) (rejecting agency justification where it was not
a “reasoned decision based on [the agency’s] evaluation of the evidence”), overruled on other
grounds by Winter v. Nat’l Res. Def. Council, Inc., 555 U.S. 7, 21 (2008); Kake, 795 F.3d at 969
(agency must offer a “rationale to explain the disparate findings”) (internal citation and quotation
omitted).
       17
           Notably, BLM’s justification for the Rescission, offered before it proposed the
Rescission or solicited any public comment, mirrored its response to Executive Order 13783 and
similarly lacked any supporting analysis. (See XR 91-96.)


                                                25
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page27
                                                                  27ofof57
                                                                         57




        Even so, BLM fails to explain how the Waste Prevention Rule is contrary to the edicts of
Executive Order 13783. The Waste Prevention Rule itself discusses the importance of natural
gas to the security of the United States. Although defendants attempt to couch the order as
focusing on the regulatory costs imposed on third parties, the executive order also notes that
developing energy in a clean manner is also an articulated goal. 82 Fed. Reg. 16,093 (AR 1871).
In short, BLM’s reliance on Executive Order 13783 falls short of supplying the required
“reasoned explanation” for the Rescission. See Amerijet Int’l, Inc. v. Pistole, 753 F.3d 1342,
1350 (D.C. Cir. 2014) (conclusory agency statements deemed insufficient); California III, 381 F.
Supp. 3d at 1169-70 (DOI failed to provide “reasoned explanation” for its reliance on Executive
Order 13783 to justify rule repeal).

       At best, BLM attempted to shore up its justification that the Waste Management Rule
created an “excessive regulatory burden” with a new marginal wells analysis and a claim of
premature shut-in.18 Here, the question arises as to whether those analyses were properly
disclosed and subject to public comment.

        The law is established with respect to this issue. Agencies are required to provide the
public with notice and meaningful opportunity to comment on issues. See Idaho Farm Bureau
Fed’n v. Babbitt, 58 F.3d 1392, 1403-04 (9th Cir. 1995) (holding failure to provide the public
with “an opportunity to review” a report “central” to the agency’s decision violated the APA);
Cal. Cmties. Against Toxics v. EPA, 688 F.3d 989, 993 (9th Cir. 2012) (an agency “must identify
and make available technical studies and data that it has employed in reaching the decision to
propose particular rules” (quotations and citations omitted)). See also California III, 381 F.
Supp. 3d at 1172 (“Among the purposes of the APA’s notice and comment requirements [is] . . .
to give affected parties an opportunity to develop evidence in the record to support their
objections to the rule and thereby enhance the quality of judicial review.” (quoting Prometheus
Radio Project v. FCC, 652 F.3d 431, 449 (3d Cir. 2011))). However, “the public is not entitled
to review and comment on every piece of information utilized during rule making.” Kern Cty.
Farm Bureau v. Allen, 450 F.3d 1072, 1076 (9th Cir. 2006).

         Where new, additional, or supplemental data “do not provide the sole, essential support”
for an agency’s conclusion, but rather “provid[e] additional grounds for the well-supported
conclusions in the Proposed Rule,” such an action is permissible under the APA so long as no
prejudice is shown. Id. at 1076, 1079. An agency need not re-open the comment period every
time it identifies additional data, “[o]therwise the process might never end.” Nat. Res. Def.
Council v. EPA, 863 F.2d 1420, 1429 (9th Cir. 1988); Rybachek v. EPA, 904 F.2d 1276, 1286
(9th Cir. 1990) (“Adherence to [plaintiff’s] view” would mean that “either the comment period



       18
            To the extent that BLM attempts to include new arguments in the reply brief for the
first time, the Court declines to consider them. See Zamani v. Carnes, 491 F.3d 990, 997 (9th
Cir. 2007) (“The district court need not consider arguments raised for the first time in a reply
brief.”); Rodman v. Safeway Inc., 125 F. Supp. 3d 922, 930 n.6 (N.D. Cal. 2015) (“Generally, the
Court does not consider new arguments made for the first time in a reply brief.”).

                                               26
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page28
                                                                  28ofof57
                                                                         57




would continue in a never-ending circle, or, if the [agency] chose not to respond to the last set of
public comments, any final rule could be struck down for lack of support in the record.”).

        BLM concedes that it did not provide the analysis during the rulemaking process. Rather,
it was only after Citizen Group Plaintiffs asked BLM to confirm the materials did BLM provide
them with a spreadsheet of the data BLM claims supports its conclusion. (See Dkt. No. 109-2 at
3-4 (Ex. B., Winn Decl. ¶¶ 7-8).) Importantly, the “modeling” from this spreadsheet was then
used in the calculations and the creation of several graphs in the RIA. Given the timing, no data,
analysis, or conclusions pertaining to marginal wells was available for public comment. See 83
Fed. Reg. 7,926 (AR 417) (discussing marginal wells and concluding with no supporting analysis
that the Waste Prevention Rule would impose undue burdens on them), 7,940 (AR 431).

        BLM excuses its conduct by claiming that it articulated its concerns about marginal wells
in the Proposed Rescission and the 2018 RIA, including its concern that the compliance costs
imposed by the 2016 Rule could lead to premature shut-in. (See AR 417, 423-24, 431 (83 Fed.
Reg. 7,926, 7,932-33, 7,940); AR 497-99.) Consequently, plaintiffs had adequate notice, left an
extensive comment on the topic, and suffered no prejudice. (See AR 497-499; compare AR
180479 with AR 103-06; see also Dkt. No. 151 at 11-13 (chart with record/document and
description putting Citizen Groups on notice re: marginal wells).) Ironically, BLM further
rationalizes that analysis was done in response to plaintiffs’ comments on the Proposed
Rescission that the rule was “unsupported by factual evidence.” (AR 84083-85.) Hence, the
calculations only confirmed its conclusion that the 2016 Rule would result in premature shut-in
of wells. (Compare AR 1-2, 4-5, 13, 22-26 (83 Fed. Reg. 49,184-85, 49,187-88, 49,196, 49,205-
49,209) and AR 103-06 with AR 417, 423-24, 431, (83 Fed. Reg. 7,926, 7,932-7,933, 7,940) and
497-99.)

        BLM’s backwards approach to rulemaking is not acceptable. It cannot propose a rule
based on a factual conclusion, provide no evidence for the same, and then, when confronted with
the glaring inadequacy, attempt to backfill the record without public comment. Notably, the
“analysis” which forms the backbone of BLM’s new justification on this issue is a relatively
simple Excel spreadsheet. (AR 180479.)

        The claims of adequate notice do not persuade. The “analysis” became key to BLM’s
adoption of the Rescission, as none other existed. BLM’s failure to provide the “analysis” to the
public during the rulemaking process has deprived the public of a meaningful opportunity to
comment. Accordingly, the Court finds that BLM violated the APA when it did not provide
notice and comment on these issues.19



       19
          Defendants’ argument that the Citizen Group Plaintiffs lack standing to raise this
argument under Regulatory Flexibility Act (“RFA”) is misplaced. As summarized, the APA
requires that agencies provide the public with notice and a meaningful opportunity to comment
on issues. The RFA is irrelevant to this determination.


                                                 27
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page29
                                                                  29ofof57
                                                                         57




        Because the “analysis” was not properly vetted, the Court need not engage in a
comprehensive review of the same, although on its face, the analysis lacks economic rigor.20 In
general, “[a]n agency’s scientific methodology is owed substantial deference.” Gifford Pinchot
Task Force v. United States Fish & Wildlife Serv., 378 F.3d 1059, 1066 (9th Cir. 2001),
amended, 387 F.3d 968 (9th Cir. 2004). Complex, “science-driven” analyses “do[] not easily
lend [themselves] to judicial review.” San Luis & Delta-Mendota Water Auth. v. Jewell, 747
F.3d 581, 621 (9th Cir. 2014).21 Once again, BLM conducted a rigorous analysis when it
promulgated the 2016 Rule. The cursory analysis which followed in the Rescission need not be
afforded the same deference. See Tripoli Rocketry Ass’n v. Bureau of Alcohol, Tobacco,
Firearms, & Explosives, 437 F.3d 75, 77 (D.C. Cir. 2006); Coburn v. McHugh, 679 F. 3d 924,
926, 934 (D.C. Cir. 2012) (where an agency’s supposedly scientific “decisions are largely
incomprehensible . . . they are unworthy of any deference”). As oral argument revealed, the
assumptions contained therein are facially faulty. More importantly, the analysis withers in
comparison to one required to justify the reversal promulgated by the Rescission.

        It follows then that BLM cannot be permitted to rescind the Waste Prevention Rule based
thereon. Moreover, “[w]hen considering revoking a rule, an agency must consider alternatives in
lieu of a complete repeal, such as by addressing the deficiencies individually.” California III,
381 F. Supp. 3d at 1168-69 (collecting cases). The APA does not require an analysis of all
regulatory alternatives. See 5 U.S.C. § 553; Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State
Farm Mut. Auto. Ins. Co., 463 U.S. 29, 42 (1983) (“State Farm”). Rather, an agency must
simply “consider[ ] the relevant factors and articulate[ ] a rational connection between the facts
found and the choice made.” Nat’l Ass’n of Home Builders v. Norton, 340 F.3d 835, 841 (9th
Cir. 2003) (quoting Baltimore Gas & Elec. Co. v. Natural Res. Def. Council, 462 U.S. 87, 105
(1983)). In other words, the APA does not require that the agency rules be narrowly tailored.
E.g., Regents of the Univ. of Calif. v. Burwell, 155 F. Supp. 3d 31, 54 (D.D.C. 2016) (“The APA
does not mandate that regulations be narrowly tailored to their objective”).

        Here, while it is true that BLM was not required to list all conceivable alternatives, BLM
still was required to consider alternatives in lieu of removing the requirements it did in the
Rescission.22 BLM does not point to any part of the record – and the Court can find none – that

       20
           The following deficiencies were briefed: the inflation of costs in the marginal well
analysis; the comparison of ten years of compliance costs to one year of revenue; the lack of
evidence of premature well shut-in; and post-hoc explanations.
       21
          The Court agrees with defendants that it should not, and does not, consider Citizen
Group Plaintiffs’ response had they been provided with the analysis. Ctr. for Biological
Diversity v. United States Fish & Wildlife Serv., 450 F.3d 930, 943 (9th Cir. 2006) (citation
omitted). A court will “normally refuse to consider evidence that was not before the agency
because ‘it inevitably leads the reviewing court to substitute its judgment for that of the
agency.’” Id. (citation omitted).
       22
         The argument that California III was only about a complete revocation of a rule lacks
merit. The cases upon which California III relies confirm the requirement to consider

                                                28
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page30
                                                                  30ofof57
                                                                         57




demonstrates that it considered alternatives to rescission. This is especially important given the
context. BLM admits that most of the lands it manages are in twelve Western States and the
leases yield only constitute a fraction of national production. Certainly, alternative regulations
could have been explored given the production levels from such marginal wells, other than
giving them a free pass under a new definition containing the “economic limitation.”
Accordingly, BLM’s failure to do so does not support rescinding the 2016 Rule and is therefore
arbitrary and capricious.

       For the reasons set forth in this section, the Court FINDS for plaintiffs on this issue.

               B.      COSTS EXCEED ITS BENEFITS
        Next, the Court analyzes whether BLM acted in an arbitrary and capricious manner in
using a new model, the “interim domestic” social cost of methane, for its analysis in enacting the
Rescission, instead of using the previous social cost of methane model that was developed and
used for the Waste Prevention Rule.
               1.      Background
       In 2016, to estimate the benefits of reducing methane emissions, BLM drew upon the
conclusions of an Interagency Working Group (“IWG”)23 founded under the Administration of




alternatives. See Yakima Valley Cablevision, Inc. v. F.C.C., 794 F.2d 737, 746 n.36 (D.C. Cir.
1986) (“The failure of an agency to consider obvious alternatives has led uniformly to reversal.”)
(citing cases); Farmers Union Cent. Exch., Inc. v. F.E.R.C., 734 F.2d 1486, 1511 (D.C. Cir.
1984) (“It is well established that an agency has a duty to consider responsible alternatives to its
chosen policy and to give a reasoned explanation for its rejection of such alternatives.”); Pub.
Citizen v. Steed, 733 F.2d 93, 103-05 (D.C. Cir. 1984) (holding that the National Highway
Traffic Safety Administration’s suspension of tire-grading regulation was arbitrary and
capricious because agency failed to pursue available alternatives). See also National Black
Media Coalition v. FCC, 775 F.2d 342, 357 (D.C. Cir.1985) (FCC’s failure to consider options
other than full seven-year license renewal was flaw in agency decisionmaking); ILGWU v.
Donovan, 722 F.2d 795 815-18 (9th Cir. 1983) (failure to consider less far-reaching choices than
complete rescission of homework restrictions was arbitrary and capricious); Office of
Communication of United Church of Christ v. FCC, 707 F.2d 1413, 1440 (D.C. Cir. 1983)
(FCC’s failure to give sufficient consideration to modification, rather than elimination, of
programming log requirements was arbitrary and capricious); Action on Smoking & Health v.
CAB, 699 F.2d 1209 (D.C. Cir.), opinion supplemented by 713 F.2d 795 (D.C. Cir. 1983) (failure
to consider alternatives to rescission of certain restrictions on smoking in airplanes mandated
remand).
       23
         The IWG was comprised of members from the Council of Economic Advisors, Council
on Environmental Quality, Department of Agriculture, Department of Commerce, Department of
Energy, DOI, Department of Transportation, Department of Treasury, Environmental Protection

                                                 29
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page31
                                                                  31ofof57
                                                                         57




George W. Bush. (AR 104455-104456.) The IWG was specifically organized to develop a
single, harmonized value for greenhouse gas emissions for federal agencies to use in their
regulatory impact analyses for rulemaking under Executive Order 12866. (AR 21377, 104456.)
The IWG’s approach, known as the social cost of greenhouse gases, estimates the present value
of the damages caused from each additional ton of greenhouse gas emitted at a point in time, or
conversely, the present value of the benefits from reducing a ton of greenhouse gas emissions.
(AR 21376.) As the IWG stated in 2015, these damages must be considered globally “because
emissions of most greenhouse gases contribute to damages around the world and the world’s
economies are now highly interconnected.” (AR 22069.) This approach was developed over
several years through robust scientific and peer-reviewed analyses and public processes, and
represents the best available science on this issue. (AR 21377, 104456.) Notably, federal
agencies have relied on the IWG’s valuation of the impacts of greenhouse gas emissions in
rulemaking since 2009, and courts have upheld this approach. See Zero Zone, Inc. v. United
States Dep’t of Energy, 832 F.3d 654, 678-79 (7th Cir. 2016) (finding that agency acted
reasonably in utilizing social cost methodology and considering global estimates).

       In 2016, during the rulemaking process of the Waste Prevention Rule, BLM used the
IWG methodology and estimated that the benefits of methane emission reductions from the 2016
Rule would be from $189 to $247 million per year, which far outweighed the estimate of costs.
81 Fed. Reg. 83,014 (AR 915). In other words, BLM concluded “that the benefits of [the Waste
Prevention Rule] would outweigh its costs by a significant margin” – between $46 and $204
million per year. Id. at 83,013 (AR 914).24
               2.     The “Interim Domestic” Model
        BLM now justifies the Rescission on an opposite finding: the 2016 Rule’s “compliance
costs for industry and implementation costs for BLM exceed the rule’s benefits.” 81 Fed. Reg.
49,186 (AR 3, emphasis supplied). To achieve this new conclusion in part with respect to the
benefits portion of the analysis, BLM declined to rely upon the original social cost of methane or




Agency, National Economic Council, Office of Management and Budget, and the Office of
Science and Technology Policy. (AR 21377.)
       24
           To reach this conclusion, BLM monetized the costs and benefits of the rule. BLM
determined the rule would cost $1.2 to $1.5 billion over a ten-year period and the costs would
consist primarily of the cost of compliance, namely replacement and installation of equipment,
implementation of new protocols, completion of new paperwork, and other required tasks. (AR
1172.) BLM estimated that the 2016 Rule would result in $2.2 to $2.7 billion in benefits over a
ten-year period, consisting of approximately $603 to $764 million from the sale of additional
captured gas and $1.6 to $1.9 billion from the foregone methane emissions. (AR 1174, 1176.)
In total, BLM determined the 2016 Rule would have net benefits of $740 million to $1 billion
over a ten-year period. (AR 1178.)

                                               30
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page32
                                                                  32ofof57
                                                                         57




the IWG estimate. (AR 7 (83 Fed. Reg. 49.190) (declining to use IWG model); see also AR
84091-92 (Citizen Group comments against use of IWG model and use of the interim model).)

        In the Rescission, BLM’s view of the benefits cut the estimate of the foregone emissions
from methane from $1.6 to $1.9 billion as found in the 2016 Rule, to $66 to $259 million.
(Compare AR 38 with AR 1174.) BLM did so by relying on its own “interim” metric and by
ignoring most of the costs associated with an increased methane emissions. (AR 128.) The
interim metric purports to estimate the “domestic” cost of methane. BLM claims that it created
this new “interim” approach because Executive Order 13783 disbanded the IWG and rescinded
its technical support documents. 83 Fed. Reg. 49,186-87, 49,190 (AR 3-4, 7). BLM admits that
this approach relies upon “interim values . . . until an improved estimate of the impacts of
climate change to the U.S. can be developed.” (AR 75.)

        In rolling back many of the more “costly portions” of the 2016 Rule, BLM determined
that the Rescission would reduce compliance costs by $1.359 to $1.634 billion over ten years.
(AR 79.) BLM further calculated a $559 to $734 million worth of gas not captured, and 79,000
to 80,000 tons/year of VOC emissions. (AR 81-83.) Thus, BLM calculated net benefits of $720
million to $1.083 billion. (AR 86.) As BLM explained, the difference between the two analyses
is largely due to BLM’s use of the global social cost of methane in its analysis of the 2016 Rule
versus the domestic social cost of methane in its analysis of the Rescission. (AR 41.)
               3.      Legal Standard for Consideration of Competing Models
        In general, courts are required to give agencies “ample latitude to adapt their rules and
policies to the demands of changing circumstances.” State Farm, 463 U.S. at 42 (internal
quotation marks omitted). Courts must generally “defer to agency expertise on questions of
methodology unless the agency has completely failed to address some factor.” Inland Empire
Pub. Lands Council v. Schultz, 992 F.2d 977, 981 (9th Cir. 1993).

         A failure to “consider an important aspect of the problem” is arbitrary and capricious.
See State Farm, 463 U.S. at. See also High Country Conservation Advocates v. United States
Forest Serv., 52 F. Supp. 3d 1174, 1189-93 (D. Colo. 2014) (agency’s failure to use social cost
of carbon protocol to qualify greenhouse gas emissions from coal lease modifications was
arbitrary and capricious); Zinke, 900 F.3d at 1068 (although an agency has discretion to rely on
expert opinions of its choosing “it cannot ignore available . . . data”); Greater Yellowstone Coal.,
Inc. v. Servheen, 665 F.3d 1015, 1030 (9th Cir. 2011) (agency cannot ignore evidence “pointing
in the opposite direction” from its conclusions). Where an agency reverses its prior position, an
agency is required to provide a more “detailed justification.” Fox, 556 U.S. at 515.

        An agency may “use[] the best scientific data available, even if that science [is] not
always perfect.” San Luis & Delta-Mendota Water Auth. v. Locke, 776 F.3d 971, 996 (9th Cir.
2014); see Jewell, 747 F.3d at 602; Lands Council v. McNair, 537 F.3d 981, 993 (9th Cir. 2008)
(en banc) (in challenge to reliability of scientific methodology underlying the Forest Service’s
analysis of a logging project’s effect on wildlife, agency is owed deference in an area involving a
“high level of technical expertise”).



                                                 31
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page33
                                                                  33ofof57
                                                                         57




        However, this standard still “prohibits [an agency] from disregarding available scientific
evidence that is in some way better than the evidence [it] relies on.’” Jewell, 747 F.3d at 602
(quoting Kern Cty. Farm Bureau, 450 F.3d at 1080) (brackets in original). See also Western
Watersheds Project v. Salazar, No. CV 09-159-M-CCL, 2011 WL 882641, at *4 (D. Mont. Mar.
10, 2011) (agency satisfied best available science standard by choosing not to rely on “eleventh-
hour scientific paper” that was “neither peer-reviewed nor published”); Defenders of Wildlife v.
United States Fish & Wildlife Serv., No. 15-cv-01993-LHK, 2016 WL 4382604, at *20 (N.D.
Cal. Aug. 17, 2016) (“Courts have recognized that the peer review process, while not necessary,
clearly is designed to ensure the accuracy and reliability of scientific information relied on by
agencies.”) (internal quotations and citation omitted).

        Where an agency does not use available scientific evidence, no deference is owed to the
agency’s decision. See Zinke, 900 F.3d at 1067 (“[W]e need not defer to the agency when the
agency’s decision is without substantial basis in fact”) (internal quotations and citation omitted);
Center for Biological Diversity v. Lubchenco, 758 F. Supp. 2d 945, 954 (N.D. Cal. 2010) (“[T]he
court need not defer to the agency when the agency’s decision is without substantial basis in fact,
and there must be a rational connection between the facts found and the determinations made.”)
(internal quotations and citation omitted).
               4.      Analysis
        Here, BLM used an “interim domestic” model over the IWG’s social cost of methane
model, which was used in the Waste Prevention Rule. As noted, the IWG model resulted from
an interagency team of experts developed through years of public comment and peer review.
The model at issue was developed in months without any public comment or peer review.
(Compare AR 21861-81, 21882-901, 21902-52, and 21953-22003 (thorough explanation of
process and basis for interagency estimate), with AR 128-33 (six pages of explanation for
“interim” estimate, leading with a promise to update it later).) Even now, a more comprehensive
model does not exist nor is there any indication that one was initiated.25 BLM’s argument that its
actions were required by executive order and that it is entitled to deference do not persuade.

        First, BLM claims its acts were consistent with Office of Management and Budget
(“OMB”) Circular A-4 and the withdrawal of the relevant technical support documents through
Executive Order 13783. See 82 Fed. Reg. 16,095-96 (AR 1873-74) (withdrawing of technical
documents). The executive order and Circular A-4 directed agencies to ensure their analyses of
the costs and benefits of rulemaking be “focus[ed] on benefits and costs that accrue to citizens
and residents of the United States” and report costs and benefits to the United States separately
from those that accrue globally, the latter of which was optional. (AR 7598, 7600, 7609-10.)

       The Court disagrees. While Executive Order 13783 may have withdrawn the relevant
technical support documents for political reasons, it did not and could not erase the scientific and
economic facts that formed the foundation for that estimate—facts that BLM now ignores. See

       25
            BLM has been promising to develop its “improved estimate” for almost two years.
(See AR 178220.) Nothing in the record supports the assertion further substantiating the finding
that it is arbitrary and capricious to rely on the “interim” estimate. State Farm, 463 U.S. at 43.

                                                32
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page34
                                                                  34ofof57
                                                                         57




Kake, 795 F.3d at 969 (“The absence of a reasoned explanation for disregarding previous factual
findings violates the APA.”). In other words, the President did not alter by fiat what constitutes
the best available science. The Executive Order in and of itself has no legal impact on the
consensus that IWG’s estimates constitute the best available science about monetizing the
impacts of greenhouse gas emissions. (See, e.g., AR 104456 (California Air Resources Board
commenting that “California continues to utilize the IWG-supported social cost of [greenhouse
gas] values in its policy and regulatory planning, as they continue to represent the best available
science.”); AR 83471 (Richard L. Revesz, et al., “Best Cost Estimate of Greenhouse Gases,” 357
SCIENCE 6352 (2017), stating that the “IWG’s estimates already are the product of the most
widely peer-reviewed models and best available data”).)

        Further, none of the regulatory rules or orders require exclusion of global impacts,
despite BLM’s assertions to the contrary. (Compare AR 74-75 (“interim” estimate limiting
consideration to domestic effects is consistent with OMB Circular A-4) with AR 83419-24 and
AR 7598, 7609-10 (consideration can be given to global effects); see also AR 22770 (noting that
under Circular A-4 analysis of regulations from domestic perspective is required while analysis
from the international perspective is optional).) For instance, Executive Order 13783 specifically
identified the need for agencies to consider “domestic versus international impacts.” 82 Fed.
Reg. 16,096 (AR 1874). Executive Order 13783 also assumes that federal agencies will continue
to “monetiz[e] the value of changes in greenhouse gas emissions,” and instructs agencies to
ensure that such estimates are “consistent with the guidance contained in OMB Circular A-4.” Id.
In addition, Executive Order 12866 also directs agencies to assess “all costs and benefits” of
regulatory actions. Executive Order 12866, 58 Fed. Reg. 51,735, Section 1(a) (Oct. 4, 1993)
(emphasis supplied); id. at Section 1(b)(6) (“Each agency shall assess both the costs and the
benefits of the intended regulation”). Further, the order indicates that “[e]ach agency shall base
its decision on the best reasonably obtainable scientific, technical, economic, and other
information.” Id. at Section 1(b)(7). It also requires that all costs and benefits must be
considered “unless a statute requires another regulatory approach.” Id. at Section 1(a) (emphasis
supplied).

        Thus, the Court concludes that the withdrawal of the technical documents does not
impact the fact that the IWG model used the best available scientific data, nor do the executive
orders and regulations require BLM to limit its consideration to domestic impacts.26


       26
          As an alternative argument, BLM contends that it was perfectly reasonable to use the
interim domestic social cost of methane as a result of Executive Order 13783 until the final
domestic impacts are developed. (See AR 128; San Luis & Delta-Mendota Water Auth., 776
F.3d at 996 (9th Cir. 2014) (Agency may “use[] the best scientific data available, even if that
science was not always perfect.”); Sierra Club v. EPA, 167 F.3d 658, 662 (D.C. Cir. 1999) (“We
generally defer to an agency’s decision to proceed on the basis of imperfect scientific
information, rather than to ‘invest the resources to conduct the perfect study.’” (citation
omitted))). In this instance, the Court disagrees. Using an “interim” estimate indefinitely is
illusory. See California III, 381 F. Supp. 3d at 1171 (noting “predicted future actions cannot be
used to support a decision already made”).

                                                33
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page35
                                                                  35ofof57
                                                                         57




         Next, BLM asserts that it is owed substantial deference as the expert agency and that
agencies are not limited to metrics that are “peer reviewed.” See Baltimore Gas & Elec., 462
U.S. at 103 (“When examining this kind of scientific determination . . . a reviewing court must
generally be at its most deferential.”); Lands Council v. Martin, 529 F.3d 1219, 1226 (9th Cir.
2008) (“We find no legal requirement that a methodology be “peer-reviewed or published in a
credible source.”). BLM argues that while the interim domestic model is not peer reviewed, it is
based on the peer-reviewed IWG models. (Compare AR 128-133 with AR 7564-7583.) Thus,
any criticism of the interim domestic model extends to the IWG models. (AR 8949 (noting that
there is “extremely large structural uncertainty about the SCC [global social cost of carbon]” in
the IWG estimate for the global metric).) It also claims to have provided a lengthy explanation
of its calculations and reasoning, including the sources upon which it relied, which identified a
significant degree of uncertainty as to the social cost of domestic or global methane. (AR 128-
33.)

        First, the Court does not owe “substantial deference” where BLM concedes that the social
cost of methane is beyond BLM’s expertise and is outside BLM’s statutory authority to consider.
(See Dkt. No. 123 at 50 (BLM Br. at 38) (“BLM determined that its waste prevention authority
under the [Mineral Leasing Act] did not sweep broadly to address societal or environmental
impacts”); Dkt. No. 125 at 27 (Wyoming Br. at 20) (“Because the Bureau lacks the statutory
authority to regulate air emissions and climate change, the agency should not have relied upon
any ‘Social Cost of Methane’”) (emphasis in original).)

        Second, even if peer review is not required, the “interim domestic” model is riddled with
flaws. BLM admits that the “interim” estimate underestimates the domestic effects of the
Rescission. (AR 128 (acknowledging “interim” estimate “may understate the U.S. share” of
global damages from methane emissions); see also AR 83422–31.) The analysis ignores impacts
on 8 million United States citizens living abroad, including thousands of United States military
personnel; billions of dollars of physical assets owned by United States companies abroad;
United States companies impacted by their trading partners and suppliers abroad; and global
migration and geopolitical security. (AR 6806-6807, 83422-83426, 83508-83515.) Thus, even if
it were permissible for BLM to consider only domestic impacts from climate change, its
“interim” estimate “fail[s] to consider . . . important aspect[s] of the problem” and “runs counter
to the evidence before the agency.” State Farm, 463 U.S. at 43.

        Other than bald assertions, BLM provides no evidence of specialists’ conflicting views or
alternative scientific models.27 If anything, evidence in the record reflects that the IWG model
disregarded by BLM underestimates the potent effect of greenhouses gases including methane.
(See, e.g., AR 15547-48.) BLM acknowledges this evidence but does not take it into account.

       27
          Lands Council v. Martin, 529 F.3d 1219 (9th Cir. 2008), cited by defendants, involved
a methodology verified through “field testing and practical experience,” rather than peer-review
or formal publication. Id. at 1226. BLM has disregarded an estimate verified through peer-
review for a new interim estimate that has not been verified by any method – peer-review or
otherwise. Id.


                                                34
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page36
                                                                  36ofof57
                                                                         57




(AR 130.) BLM’s failure to provide a “rational connection between the best available science”
and its “interim” estimate renders its decision to rely upon that “interim” estimate arbitrary and
capricious. Turtle Island Restoration Network v. United States Dep’t of Commerce, 878 F.3d
725, 739 (9th Cir. 2017).28

        Moreover, focusing solely on domestic effects has been soundly rejected by economists
as improper and unsupported by science. For example, in 2015, the IWG concluded that “good
methodologies for estimating domestic damages do not currently exist.” (AR 22074.) In 2017,
the National Academies of Science found that the calculation of a domestic social cost of
methane cannot be credibly done using current models, as they ignore important spillover effects
given the global nature of climate change. (AR 22728; 22770-22772.) Thus, Dr. Robert S.
Pindyck, whose work is also cited in the 2018 RIA (See AR 133, 134), previously commented on
BLM’s attempt to use this approach for the Suspension, stating that “the domestic-only approach
as implemented in the RIA is wrong from an economic perspective. The most economically
justifiable approach is, instead, to use the full international value.” (AR 83411; AR 180231-32
(June 8, 2017 email exchange between EPA and BLM economists regarding the complications of
domestic only analysis); AR 8945, 8949 (study from expert William Nordhaus, whose works
were incorporated for the 2018 RIA, concluding that “regional damage estimates are both
incomplete and poorly understood,” and “[a] key message here is that there is little agreement on
the distribution of the SCC by region”).29

        Finally, the promise of a “final” estimate taking into “consideration the recent
recommendations from the National Academies of Sciences, Engineering, and Medicine for a
comprehensive update to the current methodology to ensure that the social cost of greenhouse
gas estimates reflect the best available science” rings hollow. (AR 128.) The National
Academies’ recommendations have been available since early 2017 (AR 22703, 84092) yet
remain largely ignored. See California III, F. Supp. 3d at 1176 (holding that agency cannot
“defer[] consideration of substantive comments regarding the regulations at issue”). The
National Academies report specifically states that it is not possible, using an existing model, to
limit consideration to a specific region. (AR 22770-72.) Additionally, the National Academies

       28
          The Court notes that BLM continues to rely on some “inputs and modeling” developed
for the interagency estimate with respect to “discrete alternative scenarios.” (AR130.) However,
BLM cannot rely on the interagency recommendations while at the same time disregarding other
findings from the same body. This “internally inconsistent” treatment of the interagency group’s
findings is arbitrary and capricious. See General Chemical Corp. v. United States, 817 F.2d 844,
846, 854 (D.C. Cir. 1987) (agency “cannot have it both ways” by citing evidence as supportive
of one conclusion, but disregarding the same evidence when making another finding).
       29
           To the extent BLM relies on the Nordhaus study to contend that the IWG approach is
unreliable, the Court rejects such a post-hoc explanation outside the record. Humane Soc’y of
U.S. v. Locke, 626 F.3d 1040, 1049 (9th Cir. 2010) (agency’s post-hoc explanations cannot
substitute for an adequate explanation in the administrative record itself). Further, as discussed
above, this explanation is at odds with what the Nordhaus study actually stated.


                                                35
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page37
                                                                  37ofof57
                                                                         57




emphasize that international effects can have significant spill-over effects in the United States,
such as on trade and migration, which must be considered in any attempt to estimate domestic
impacts. (Id.) BLM concedes it did not consider these spill-over effects. (AR 7 (83 Fed. Reg.
49,190), 206–07; see also AR 84092 (raising 2017 National Academies recommendation).)
BLM cannot “avoid its duty to confront these inconsistencies by blinding itself to them.”
Humane Soc’y, 626 F.3d at 1051.

        For all these reasons, the Court FINDS BLM’s use of the interim domestic measure to be
arbitrary and capricious. See Center for Biological Diversity v. NHTSA, 538 F.3d 1172, 1198-
1201 (9th Cir. 2008) (“CBD v. NHTSA”) (agency “cannot put a thumb on the scale by
undervaluing the benefits and overvaluing the costs of more stringent standards” by failing to
“monetize or quantify the value of carbon emissions reduction”); Zero Zone, 832 F.3d at 677-679
(agency reasonably relied on IWG’s estimates to calculate global benefits of greenhouse gas
reductions from energy efficiency rules).30 An agency simply cannot construct a model that
confirms a preordained outcome while ignoring a model that reflects the best science available.
       C.      EVALUATION OF BENEFITS ASSOCIATED WITH THE 2016 RULE
        Given the specific findings in the Waste Prevention Rule as to the environmental impacts,
BLM was required to address those impacts and quantify the foregone environmental benefits of
the Rescission. See California I, 277 F. Supp. 3d at 1122 (“[w]ithout considering both the costs
and the benefits of” a deregulatory action, an agency “fail[s] to take [an] ‘important aspect’ of
the problem into account”). See also id. at 1123 (“[F]ailure to consider the benefits of
compliance with the provisions that were postponed, as evidenced by the face of the
Postponement Notice, rendered [the agency] action arbitrary and capricious and in violation of
the APA.”). Moreover, plaintiffs aver that BLM was also required to consider the foregone
public health benefits due to the Rescission where the Rescission states that its enactment will
lead to increased VOC emissions on federal and tribal lands. (AR 81).

        BLM advances two arguments to address these deficiencies. First, BLM avers that it was
not legally required by the APA, MLA, or any other statute or regulation to “monetize” benefits,
including those that involve public health and safety. See 58 Fed. Reg. 51,735 § 1(a) (“Costs and
benefits shall be understood to include both quantifiable measures . . . and qualitative measures
of costs and benefits that are difficult to quantify . . . .”). Second, BLM again contends that
emissions is outside of its statutory mandate, but that, while it did not monetize the health
benefits from the foregone VOCs emissions , it did quantify the foregone emissions reductions
and explicitly recognized that that “VOC and hazardous air pollutants pose negative impacts on
climate, health, and human welfare.” (AR 82.)

      BLM’s arguments do not persuade. First, the Court notes that by relying on the “interim
domestic” model discussed above, BLM has failed to quantify accurately the foregone methane

       30
          To the extent that BLM argues that California I resolved the issue of BLM’s use of the
“interim domestic [social cost of methane]” for the Suspension, the Court disagrees. See Univ. of
Tex. v. Camenisch, 451 U.S. 390, 395 (1981) (finding that “the findings of fact and conclusions
of law made by a court granting a preliminary injunction are not binding at trial on the merits”).

                                                 36
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page38
                                                                  38ofof57
                                                                         57




emissions and the resulting environment impacts. Thus, the foregone environmental benefits in
the Rescission have not been appropriately quantified or monetized.

        Second, BLM has an obligation not to exclude benefits that could be monetized. High
Country, 52 F. Supp. 3d at 1191(“In effect the agency prepared half of a cost-benefit analysis,
incorrectly claimed that it was impossible to quantify the costs, and then relied on the anticipated
benefits to approve the project.”); see also CBD v. NHTSA, 538 F.3d at 1198–1203 (failure to
consider the social cost of carbon because it was uncertain was arbitrary and capricious, in part
because the agency monetized other uncertain benefits). At the very least, BLM was obligated to
weigh health impacts before claiming that the costs of the Waste Prevention Rule outweighed its
benefits. See Executive Order 12866, 58 Fed. Reg. 51,735, Section 1(b)(6) (“Each agency shall
assess both the costs and the benefits of the intended regulation and, recognizing that some costs
and benefits are difficult to quantify, propose or adopt a regulation only upon a reasoned
determination that the benefits of the intended regulation justify its costs.” (emphasis
supplied)).31

        Third, the Court is again unpersuaded by BLM’s arguments that consideration of
emissions is outside its statutory mandate. Here, BLM has a statutory obligation under the MLA
to “safeguard[] . . . the public welfare.” 30 U.S.C. § 187. Likewise, the FLPMA mandates that
BLM prevent “unnecessary or undue degradation” to public lands, 43 U.S.C. § 1732(b), and
“protect . . . air and atmospheric” values of public lands,” id. § 1701(a)(8).32 Thus, its statutory
mandate does not prohibit consideration of emissions – on the contrary, the statutory mandate
seems to harmonize with such consideration.

       Fourth, BLM’s scant recognition of foregone benefits demonstrates that BLM did not
appropriately weigh the costs against the benefits. BLM acknowledges that the Rescission will
eliminate the Waste Prevention Rule’s health benefits by foregoing emission reductions and that
“VOC and hazardous air pollutants pose negative impacts on climate, health, and human

       31
          Executive direction is in accord. OMB Circular A-4 provides: “When there are
important non-monetary values at stake, you should also identify them in your analysis so
policymakers can compare them with the monetary benefits and costs. When your analysis is
complete, you should present a summary of the benefit and cost estimates for each alternative,
including the qualitative and non-monetized factors affected by the rule, so that readers can
evaluate them.” (AR 7586.) Executive Order 12866 requires agencies to assess “all costs and
benefits” of regulatory actions. 58 Fed. Reg. 51,735, Section 1(a) (emphasis supplied).
       32
           Defendant State of Wyoming’s reliance on Michigan v. EPA, 135 S. Ct. 2699 (2015) is
misplaced. Michigan invalidated EPA’s rule because the EPA failed to consider cost under the
statute but it left open whether an agency can rely on ancillary benefits when deciding whether to
adopt a regulation. Id. at 2711. But Michigan concerned a “unique procedure” under the federal
Clean Air Act Amendments requiring study and regulation of emissions by power plants. Id. at
2705-07. Neither the unique procedure nor Michigan vacated the general requirements for
conducting regulatory impact analyses under the APA.


                                                 37
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page39
                                                                  39ofof57
                                                                         57




welfare.” (AR 75, 82.) But BLM made no attempt to evaluate these “negative impacts,” or to
weigh them against the purported benefits, and ignored requests from commenters to do so. (AR
220-21, 84100-01.) Instead, BLM merely concluded that any health impacts from foregone
emissions will be minimized because “the emissions resulting from this rulemaking will be
dispersed across BLM-managed oil and gas operations nationwide.” (AR 221.) Where an
agency chooses to engage in a cost-benefit analysis, it cannot short shrift the benefits side of the
equation by failing to monetize certain benefits. See CBD v. NHTSA, 538 F.3d at 1198-03
(requiring agency to monetize carbon emission reduction benefits); see also id. at 1198 (an
agency doing a cost-benefit analysis “cannot put a thumb on the scale by undervaluing the
benefits and overvaluing the costs of more stringent standards”). Thus, the Court concludes that
BLM did in fact have a duty to monetize the foregone benefits of the rescinded Waste Prevention
Rule, and that its failure to do so is an arbitrary action in violation of the APA.33

       Accordingly, the Court concludes that BLM arbitrarily ignored the benefits of the Waste
Prevention Rule in the rulemaking process of the Rescission in violation of the APA. Thus, the
Court FINDS for plaintiffs on this issue.
       D.      EVALUATION OF COSTS ASSOCIATED WITH THE 2016 RULE
        The final issue raised under the APA is whether BLM adequately explained its alleged
inflation of the administrative burdens and the compliance costs imposed by the Waste
Prevention Rule. The Court addresses each.
               1.      Administrative Burdens
       The Rescission claims that the “administrative burdens” for the industry are double what
was calculated for the Waste Prevention Rule. (AR 1, 5 (83 Fed. Reg. 49,184, 49,188); AR 73-
74, 120-127.) In particular, the 2016 RIA calculated the burden to industry at $5.5 million
(based on an estimated 85,170 hours of administrative effort), and the burden to BLM at $1.3
million (based on 30,117 hours). (AR 1163-69). But the 2018 RIA inflates the industry’s
estimated administrative burden to $10.7 million (and 164,000 hours), and increases BLM’s
burden to $3.27 million (and 72,700 hours). (AR 74.)

       The 2016 RIA estimates were developed in consultation with BLM staff. (AR 1163)
(“Estimates for the number of responses and burden hours per response were provided by BLM
program staff”). BLM provides no basis for this drastic increase other than to state that it, again,
consulted “with BLM State and field offices to determine the level of expected response per
provision.” (AR 120.)

        BLM failed to identify or explain any changed circumstances, technology, or economic
conditions that would justify this dramatic recalculation. BLM’s new and inflated calculations
do not rest on a “more detailed justification” as required to explain its prior inconsistent factual


       33
          BLM’s arguments – that the Waste Prevention Rule did not monetize the public health
costs and so the Rescission did not need to consider these costs as well – are irrelevant because
the Waste Prevention Rule is not before the Court.

                                                 38
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page40
                                                                  40ofof57
                                                                         57




findings. Fox, 556 U.S. at 515; see also Friends of Alaska Nat’l Wildlife Refuges v. Bernhardt,
381 F. Supp. 3d 1127, 1139-40 (D. Alaska 2019) (finding that Secretary of the Interior violated
APA by impermissibly disregarding “prior factual findings without a reasoned explanation” in
approving land exchange to construct road through national wildlife refuge) (citing Kake, 795
F.3d at 969).

        Accordingly, the Court FINDS that BLM arbitrarily overstated and failed to explain the
difference in administrative costs claimed by the Rescission.
               2.     Compliance Costs
       With respect to compliance costs, BLM’s analysis turned on an assumption that operators
had not begun compliance with Waste Prevention Rule even though it had taken effect over a
year and a half before BLM finalized the Rescission. (AR 67; see also AR 909 (81 Fed. Reg.
83,0008).) However, Operators were legally obligated to comply with the Rule for much of
2017 and 2018—with BLM itself stating in March 2018 that it “expects operators to comply with
all BLM regulations that are in effect.” (AR 84096 (statement quoting BLM spokesperson).)

        The administrative record here is mixed. BLM appears to have disregarded that major
operators were complying with the Rule. (See, e.g., AR 24151 (noting that XTO, the production
subsidiary of ExxonMobil, is complying).) Moreover, in the context of BLM’s effort to suspend
the Rule, another judge in this district rejected BLM’s identical assumption, explaining BLM’s
“baseless calculation of industry cost savings is not a ‘judgment call’ entitled to deference, but
rather an estimated figure that lacks a reasonable basis.” California II, 286 F. Supp. 3d at 1069.

       BLM identifies several factors upon which its assumption is based, including a year-long
phase-in periods for many of the most capital-intensive provisions of the 2016 Rule (AR 67-68,
225); early efforts in 2017 to postpone and suspend certain provisions of the 2016 Rule (AR 67);
the February 2018 publication of a significantly revised proposed rule; and the 2018 Stay Order.
(AR 67, 225.) See also Wyoming, 366 F.Supp.3d at 1290-92.

         On balance, the Court concludes that in its rush to implement the Rescission, BLM erred
in assuming no compliance with the Waste Prevention Rule where evidence to the contrary
existed and was readily available from its lessees had inquiry been made. BLM’s concession
that it “overstated” the benefits of the Rescission cannot be overcome by its new unsupported
claim that this overstatement was counterbalanced by the potential for understatement of costs
elsewhere. See California II, 286 F. Supp. 3d at 1069 (requiring “factual, objective data and
values” when calculating costs and benefits). (See also AR 70 (concession that estimate could be
overstated).)

        The Court thus FINDS BLM’s compliance costs calculations arbitrary and capricious and
insufficient under the APA.




                                                39
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page41
                                                                  41ofof57
                                                                         57




V.      COMPLIANCE WITH NEPA
        The challenge raised here includes whether BLM failed to comply with NEPA by not
considering the Rescission’s: (i) impact on public health, including on tribal communities; (ii)
impact on climate; and (iii) overall impact on cumulative effects. As a final challenge, plaintiffs
further aver that BLM failed to prepare an environmental impact statement – an EIS. While
addressing each, the Court begins with the standard.
       A.      LEGAL FRAMEWORK
        NEPA serves the dual purpose of informing agency decision makers of the environmental
effects of proposed major federal actions and ensuring that relevant information is made
available to the public. Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 349 (1989).
See also 42 U.S.C. § 4321; 40 C.F.R. § 1501.1. NEPA helps ensure that “important effects will
not be overlooked or underestimated.” Robertson, 490 U.S. at 349. NEPA is “our basic national
charter for protection of the environment.” 40 C.F.R. § 1500.1(a). The statute provides
“procedural mechanisms that compel agencies . . . to take seriously the potential environmental
consequences of a proposed action. [Courts] have termed this crucial evaluation a ‘hard look.’”
Ocean Advocates v. United States Army Corps of Eng’rs, 402 F.3d 846, 864 (9th Cir. 2005)
(citation omitted); see also Robertson, 490 U.S. at 351 (“NEPA merely prohibits uninformed –
rather than unwise – agency action.”).

         Agencies must take a “hard look” at environmental impacts before “taking substantive
environmental protections off the books.” Cal. ex rel. Lockyer v. United States Dep’t of Agric.,
575 F.3d 999, 1014-16 (9th Cir. 2009) (“Lockyer II”) (holding that agency violated NEPA by
failing to analyze impacts of rescinding nationwide regulation); Citizens for Better Forestry v.
United States Dep’t of Agric., 632 F. Supp. 2d 968, 981 (N.D. Cal. 2009) (rejecting EIS for
failure to “actually discuss the environmental consequences of eliminating the specific
protections that are provided in the previous . . . [nationwide] rules”). To satisfy its hard look
duty, agencies must consider “the direct, indirect, and cumulative” impacts of its proposed
action, including “health” impacts. 40 C.F.R. § 1508.8; see also 40 C.F.R. §§ 1508.7,
1508.27(b)(7).

       Generally, “because determining the appropriate level of environmental analysis ‘is fairly
debatable,’ courts have recognized an ‘obligation [] to defer to the expertise of the agency.’” Ctr.
for Food Safety v. Salazar, 898 F. Supp. 2d 130, 149 (D.D.C. 2012) (quoting Pac. Rivers
Council v. United States Forest Serv., 689 F.3d 1012, 1030 (9th Cir. 2012)).

        That said, “[b]ecause speculation is implicit in NEPA, [a court] must reject any attempt
by agencies to shirk their responsibilities under NEPA by labeling any and all discussion of
future environmental effects as crystal ball inquiry.” N. Plains Res. Council, Inc. v. Surface
Transp. Bd., 668 F.3d 1067, 1079 (9th Cir. 2011) (quotations and alterations omitted); Cal. ex
rel. Lockyer v. United States Dep’t of Agric., 459 F. Supp. 2d 874, 901 (N.D. Cal. 2006)
(“Lockyer I”) (“Mere uncertainty about the precise contours of the environmental impact of this
major change in [federal regulations] . . . does not excuse the absence of any overall
programmatic NEPA analysis.”).


                                                40
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page42
                                                                  42ofof57
                                                                         57




        Agencies cannot “postpone analysis of an environmental consequence to the last possible
moment”; they must consider impacts “as soon as it can reasonably be done.” Kern v. BLM, 284
F.3d 1062, 1072 (9th Cir. 2002) (rejecting agency’s attempt to defer analysis to later site-
specific proposals); see Lockyer I, 459 F. Supp. 2d at 908 (explaining that future site-specific
NEPA analysis does not “excuse [] the failure to comply with NEPA where a nationwide Rule
has been repealed and replaced with a less environmentally protective scheme”). In Kern, the
Ninth Circuit required BLM to consider impacts in a NEPA document where the problem was
“readily apparent” and there was enough information available to “permit productive analysis.”
284 F.3d at 1072-73. But see Defs. of Wildlife v. Hall, 807 F. Supp. 2d 972, 987-88 (D. Mont.
2011) (upholding EA’s higher level analysis of impacts with understanding that agency would
analyze localized impacts at later stage); WildEarth Guardians v. Zinke, 368 F. Supp. 3d 41, 66-
67 (D.D.C. 2019) (no requirement to analyze site-specific oil and gas impacts at leasing stage of
NEPA analysis).
       B.      ANALYSIS
               1.   Public Health, Including Tribal Communities
         The parties dispute whether BLM satisfied its “hard look” obligations under NEPA when
it considered the Rescission’s impact on both public health generally, and specifically on the
health of tribal communities. BLM admits increased emissions. Nonetheless, BLM responds
that its incorporation by reference of large portions of the EA for the 2016 Rule is sufficient for a
NEPA analysis. (AR 306-07; see 40 C.F.R. § 1502.21 (encouraging incorporation by
reference).) The 2016 EA included extensive discussion on the nature of air quality impacts,
including specific types of emissions that result from oil and gas development such as ozone,
particulate matter, and hazardous air pollutants. (See AR 1262-65, 1282-87.) It warned that
“[t]hese air pollutants affect the public health and welfare of humans” (AR 1262) and described
particular health impacts, such as ozone’s potential to “inflame and damage the airways” (id.),
particulate matter’s link to “premature mortality for adults and infants” (AR 1264), and
hazardous air pollutants’ suspected connection to “cancer” among other health problems.” (AR
1265.)

         Yet despite these acknowledgements, BLM conducted no further or substantive analysis
with respect to the impact of the Rescission. (AR 176-77.) Even though BLM’s EA
acknowledges repeatedly that the Waste Prevention Rule’s environmental benefits dwarfed its
environmental impacts (see AR 311-313; AR 1297), BLM justifies the lack of additional
analysis on the grounds that the Rescission’s impacts would be too narrowly focused on specific
sites or locations, and alternatively, are too speculative for a nationwide rule.

        BLM cannot have it both ways. The Court agrees that “nothing in the statute or CEQ
Regulations . . . requires an agency to include a site-specific analysis for every particular area
affected by the proposed action,” especially for broad nationwide rules. Wyoming v. United
States Dep’t of Agric., 661 F.3d 1209, 1255 (10th Cir. 2011); see also California v. Block, 690
F.2d 753, 761 (9th Cir. 1982) (“The detail that NEPA requires in an EIS depends upon the nature
and scope of the proposed action.”). However, neither does the statute allow for an abdication of
an analysis, especially where increased harm on certain populations living near active oil and gas


                                                 41
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page43
                                                                  43ofof57
                                                                         57




development on federal and tribal lands is acknowledged and the potential for alternative
approaches exists. Compare Wyoming, supra, (proposal increased protections).

        BLM’s claim that the task is too speculative is belied by the record. On the one hand,
BLM submitted that “[d]ue to numerous variables, including market prices, local resource
concerns, state, county and/or local municipality rules and regulations, and many others, it is
impossible to predict precisely where and how fast oil and gas development may progress.” (AR
176-177.) Then, on the other hand, it identified total nationwide effects and explained broadly
why it finds those impacts insignificant. The record contains ample evidence of regional
impacts, especially on tribal populations,34 which was ignored.

        Moreover, the promise that it would delay NEPA analysis to later stages of oil and gas
development, including regional planning, leasing, and permitting of individual wells (AR 237,
298-300, 318, 321, 335) puts the proverbial cart before the horse. BLM is on notice that air
quality problems due to oil and gas development already exist on public and tribal lands (see AR
176-77), and that removing the Waste Prevention Rule’s protections will lead to additional ozone
precursor emissions. (See AR 316.) This punctuates the obligation to analyze the impact of the
Rescission, irrespective of analysis done for the 2016 Rule.35 In effect, BLM leaves the issue
wholly unstudied and violative of NEPA’s fundamental purpose, and thus fails to satisfy the hard
look required under NEPA.

        In fact, under NEPA, BLM must not only disclose through the rulemaking process that
certain communities and localities are at greater risk, but must also fully assess these risks.
Citizens for Better Forestry, 632 F. Supp. 2d at 981 (rejecting EIS for nationwide rescission
because “it does not actually discuss the environmental consequences of eliminating the specific
protections that are provided in previous . . . rules”); Anderson v. Evans, 371 F.3d 475, 489–92
(9th Cir. 2002) (rejecting as a “major analytical lapse” agency’s failure to consider local impacts
of broad management plan).36 The cross-reference to the Waste Prevention Rule EA’s general

       34
          See information about: existing ozone nonattainment areas and likely impacts in these
areas (AR 84145-46 (identifying areas in Colorado, Utah and Wyoming)); and disruption to the
health and the daily lives of Native Americans living in areas with substantial BLM-administered
oil and gas development (AR 83397-98, 83403-04 (noting increased in asthmatic and respiratory
health conditions of tribal members), 96468, 159766-67, 163165-66, 163171-73 (Fort Berthold
resident explaining that “we are surrounded by well pads and flares that have been burning for
years,” and that “[o]ur air quality has changed . . . there’s a constant haze over Fort Berthold
from the hundreds of flares surrounding us”); see also AR 104080-82 and 180467-69 (letters
from tribes noting that the Rescission was promulgated with little input from tribal communities
in contrast to the significant outreach conducted for the 2016 Rule)).

        The Court takes no position as to whether the study in 2016 was sufficient as the
       35

adequacy of that NEPA review is not before the Court.
       36
          BLM does not persuade in its attempts to distinguish Anderson on the ground that the
court there found this error by reference to the “significance” factors in 40 C.F.R § 1508.27,

                                                42
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page44
                                                                  44ofof57
                                                                         57




discussion of the “nature of air quality impacts” does not fill the void to satisfy BLM’s “hard
look” obligations under NEPA.

        The acknowledged increase in broad scale impact37 warrants more NEPA review, not
less. See Kraayenbrink, 632 F.3d at 493 (holding BLM violated NEPA by glossing over
environmental impacts of weakening nationwide grazing regulations that would impact 25
million acres); Sierra Club v. Bosworth, 510 F.3d 1016, 1028 (9th Cir. 2007) (recognizing that
nationwide scope of agency action warranted more NEPA analysis).

        Thus, in this context, BLM’s incorporation by reference was insufficient and does not
sustain the agency’s obligation to take a “hard look” at the environmental impacts of the
proposed project.38 See S. Fork Band Council of W. Shoshone v. United States Dep’t of Interior,
588 F.3d 718, 726 (9th Cir. 2009) (holding BLM’s failure to consider the air pollution associated
with the transport and processing of gold mining ore “shows that it did not take the requisite
‘hard look’”). These reasons alone suffice to find a failure of BLM to comply with NEPA.

         Additional environmental justice concerns compound the issue. In summary, evidence
shows that the environmental impacts disproportionately affected Native Americans living in
low-income communities. (See AR 161881–86 (concluding that tribal communities experience
disproportionate health risks from oil and gas emissions because they are more likely to live
within 0.5 miles of an oil and gas well, and that Native Americans living on tribal land in North
Dakota, New Mexico, and Utah experience more than double each state’s average poverty
rates).)39 Despite raising these concerns in the public comment period, the EA does not mention,




rather than the “hard look” requirement. The “hard look” and “significance” factors are
necessarily interrelated: BLM must take a hard look at all impacts in the appropriate scale to
determine their significance. Anderson, 371 F.3d at 492.
       37
          Indeed, BLM estimates that the Waste Prevention Rule decreased volatile organic
compound emissions by five orders of magnitude more than it increased the emissions from
truck traffic. (See AR 316.) See also W. Watersheds Project v. Kraayenbrink, 632 F.3d 472, 491
(9th Cir. 2011) (NEPA analysis “must include a discussion of adverse impacts that does not
improperly minimize negative side effects”).
       38
          For instance, BLM ignored the prior detailed analysis showing that thousands of wells
that would have been required to reduce emissions under the Waste Prevention Rule are located
in counties that are already suffering from ozone levels above federal public health standards and
the evidence showing areas in Colorado, Utah, and Wyoming where oil and gas development on
public and tribal lands contribute significantly to violations of federal standards. (See e.g., AR
84145–46.)
       39
         The Court does not consider any additional declarations submitted from tribal members
that were not within the administrative record. See supra n.21 (the Court is limited to

                                                43
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page45
                                                                  45ofof57
                                                                         57




much less address, these specific impacts. See Standing Rock Sioux Tribe v. United States Army
Corps of Eng’rs, 255 F. Supp. 3d 101, 140 (D.D.C. 2017) (holding agency’s “bare-bones”
environmental justice analysis concluding that Tribe would not be disproportionately harmed
violated NEPA’s hard look requirement); see also Sierra Club v. FERC, 867 F.3d 1357, 1369
(D.C. Cir. 2017) (upholding EIS that fully discussed disproportionate impacts on environmental-
justice communities while recognizing that plaintiffs “[p]erhaps would have a stronger claim if
the agency had refused entirely to discuss the demographics of the populations that will feel the
pipelines’ effects”).40 The generic claim that they were considered as part of the nationwide
reference is insufficient for the same reasons cited above.

        Similarly, the EA’s conclusion that the Rescission is not expected to have a significant
impact on minority or low-income populations is not supported by the record. As discussed
above, supra Section IV.B.4, it is insufficient to assert merely that while the Rescission
eliminates certain emissions reductions, the “emissions would be geographically dispersed” and
only occur in “sparsely populated areas,” and are offset by a rescission of some of the 2016
Rule’s requirements. (AR 221; see also AR 312, 318, 219-23 (response to comments on air and
health), 237, 336.)

        The only other citation provided by defendants is to a map located in the EA for the 2016
Rule. (AR 1251.) BLM contends that this map shows that most federally administered oil and
gas development occurs in sparsely populated areas. But even a cursory review of this map
demonstrates that this is not so. First, the map itself does not show tribal or population overlays
with activity from oil and gas leases on federal lands, so it is not visibly possible to draw a
correlation that such activity occurs in sparsely populated areas or that the emissions would be
geographically dispersed. Second, comparing this map to a general map of the United States, the
Court notes that significant oil and gas activity on federal lands seems to, in fact, occur near
several tribal reservations (including the Navajo, Uintah and Ouray, and Ute Mountain
reservations) and population centers (Grand Junction, Colorado, Carlsbad and Roswell, New
Mexico, and Sheridan and Buffalo, Wyoming). The map further reflects that significant activity
is identified in portions of both New Mexico and Wyoming, with remaining activity occurring in
Utah, Colorado, Montana, North Dakota, California, and Nevada. Although BLM avers that it is
not possible to conduct a regional analysis at this time for the Rescission, this map would suggest
that regional analysis is possible. Indeed, this map only confirms that BLM knows where




administrative record that was before the agency, because otherwise it could lead the reviewing
court to substitute its judgment for that of the agency).
       40
          The Court notes that Standing Rock discussed environmental justice claim separately
from other “hard look” claims under NEPA. Because the parties briefed environmental justice as
part of “hard look” of public health impacts specifically on tribal communities under NEPA, the
Court coextensively discusses these arguments here.


                                                44
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page46
                                                                  46ofof57
                                                                         57




emissions are occurring on federal lands and that BLM would be capable of conducting regional
analysis for these high-activity areas.41

        In sum, NEPA requires more. BLM cannot discount the localized impacts to people for
whom the public health impacts are of clear significance. See Anderson, 371 F.3d at 490
(holding that even if the proposed action did not significantly impact the overall whale
population, the “local effects” to the summer population in the Washington area might be
significant and therefore warranted preparation of an EIS); White Tanks Concerned Citizens, Inc.
v. Strock, 563 F.3d 1033, 1041 (9th Cir. 2009) (rejecting agency’s attempt to ignore water
pollution impacts merely because they only impacted a small area). Moreover, BLM cannot
ignore its duty to inform through the rulemaking process under NEPA the most impacted
communities about the threats to their health that will result from permanently rescinding these
same protections by failing to appropriately assess the risks from such a rescission. See
Anderson, 371 F.3d at 489-92 (agency’s failure to consider local impacts of management plan
deemed a “major analytical lapse”); Lockyer II, 575 F.3d at 1012, 1015 (requiring “hard look”
before “taking substantive environmental protections off the books”). Where BLM has
acknowledged increased risk, it cannot then conclude impacts are not significant absent a
comprehensive analysis. Anderson, 371 F.3d at 492 (9th Cir. 2004) (holding that where a
“critical question” was never analyzed, the agency could not support its finding that the impacts
were not significant).

       Thus, the Court FINDS for plaintiffs on this issue: BLM has failed to satisfy its “hard
look” obligation under NEPA with respect to the Rescission’s impact on public health both
generally and specifically on tribal communities.
               2.     Climate
        Next, the parties dispute whether BLM took a “hard look” on the Rescission’s impact on
climate. NEPA requires an agency to acknowledge collective harm by considering the
“incremental impact” of a new regulation “when added to other past, present, and reasonably
foreseeable future actions.” 40 C.F.R. § 1508.7; see infra p. 35. “[T]he impact of greenhouse
gas emission on climate change is precisely the kind of cumulative impacts analysis that NEPA
requires agencies to conduct.” CBD v. NHTSA, 538 F.3d at 1217. Thus, in this context, BLM
must communicate the “actual environmental effects resulting from . . . emissions” of
greenhouse gas, not just quantify them. Id. at 1216 (emphasis in original). That said, NEPA
does not require a per se cost-benefit analysis or quantification. 40 C.F.R. § 1502.23 (“For
purposes of complying with the Act, the weighing of the merits and drawbacks of the various
alternatives need not be displayed in a monetary cost-benefit analysis and should not be when
there are more important qualitative considerations.”); see also Mont. Envtl. Info. Ctr. v. United
States Office of Surface Mining, 274 F. Supp. 3d 1074, 1095-96 (D. Mont. 2017) (“MEIC”).




       41
           Furthermore, the attempt to defer analysis to “a project-specific basis by the local BLM
field office” (AR 318) is an abdication, not compliance, of BLM’s NEPA obligations.

                                                45
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page47
                                                                  47ofof57
                                                                         57




        The Rescission EA fails to do so. For instance, the Rescission EA incorporates by
reference climate-related information from the Waste Prevention Rule, including observed and
projected climate impacts in regions where federal and Indian oil and gas leases are located, and
quantifies the estimated foregone emissions reductions caused by the Rescission: 175,000 to
180,000 tons of methane per year. (AR 307–08, 314.) BLM then dismisses the Rescission’s
climate impacts by concluding that they are less than 1% of total United States methane
emissions.42 (AR 315.) Citizen Group Plaintiffs aver that BLM inappropriately limits
considerations to total United States emissions, despite the significant cumulative impacts on
climate change attributable to emissions sources that may appear relatively insignificant in
isolation. See Stack & Vandenbergh, The One Percent Problem, 111 COLUM. L. REV. 1385,
1393 (2011) (framing sources as less than 1% of global emissions is dishonest and a prescription
for climate disaster). Mere quantification is insufficient.

        Second, BLM avers that, consistent with 40 C.F.R. § 1508.27, it discussed climate
change impacts throughout, and specifically in considering the environmental effects with its
incorporation by reference to the 2016 EA. (AR 311, 315, 318.) The Court disagrees. By
definition, an incorporation of the analysis of a rule which a new rule repeals does not account
for the impact of a reversed position.

        Third, BLM cannot ignore scientifically robust methods that exist to assess the actual
effects of greenhouse gas emissions by again insisting they are too speculative or not “reasonably
foreseeable.” (AR 319.) See CBD v. NHTSA, 538 F.3d at 1200 (citing a range of values for
carbon emissions reductions, and noting that it “is certainly not zero”). BLM concedes as much
by purporting to estimate the domestic social cost of methane in its 2018 RIA, and yet it fails to
use the social cost of methane in the 2018 EA to fulfill its duty to take a hard look. It is arbitrary
for an agency to quantify an action’s benefits while ignoring its costs where tools exist to
calculate those costs. See High Country, 52 F. Supp. 3d at 1192. (See also AR 301–02
(discussing the Rescission’s reduction in compliance costs, but nowhere discussing climate
damages).)

        NEPA does not mandate any particular methodology. See, e.g., WildEarth, 368 F. Supp.
3d at 79. See also W. Org. of Res. Councils v. United States Bureau of Land Mgmt., No. CV 16-
21-GF-BMM, 2018 WL 1475470, at *14 (D. Mont. Mar. 26, 2018) (“Plaintiffs identify no case,
and the Court has discovered none, that supports the assertion that NEPA requires the agency to
use a global carbon budget analysis.”).43 Instead, “[w]hile an agency must apply a sufficient

       42
          The California II court rejected BLM’s minimization of this figure, noting that the
annual climate impact of an increase in .61% of methane emissions is equivalent to putting
nearly 3 million passenger vehicles on the road. See California II, 286 F. Supp. 3d at 1073. (See
also AR 84146.) The Court agrees with California II.
       43
          For this reason, the Court need not address whether use of carbon budgeting was
necessary. (See AR 84158–61 (discussing carbon budgeting, noting that it is “[a]nother
measuring standard available to BLM”); see also 173–74 (BLM disagreeing it must use the
social cost of methane in its EA, but not mentioning carbon budgeting).)

                                                 46
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page48
                                                                  48ofof57
                                                                         57




level of rigor to its NEPA analyses, it is within ‘the expertise and discretion of the agency’ to
determine the methodologies underlying those analyses.” WildEarth, 368 F. Supp. 3d at 79
(citing Sierra Club v. United States Dep’t of Transp., 753 F.2d 120, 128 (D.C. Cir. 1985)). In
other words, NEPA mandates that an agency use state of the art science to make sound scientific
decisions. Id. at 79 n.31; 40 C.F.R. §§ 1500.1(b), 1502.22(b), 1502.24. The chosen
methodology must be accurate and defensible. See Nat. Res. Def. Council v. United States
Forest Serv., 421 F.3d 797, 813 (9th Cir. 2005) (holding that agency’s “misleading” economic
methodology violated NEPA’s “procedural requirement to present complete and accurate
information to decision makers and to the public to allow an informed comparison of the
alternatives”). That said, BLM also cannot ignore the science.

       BLM’s broad-based failures do not satisfy NEPA. The argument that the issue is not
about scientific methodology but about policy choices is a red herring. Different policy choices
are acceptable. Coercing them through the process without analysis is not. See S. Fork Band,
588 F.3d at 726 (“A non-NEPA document . . . cannot satisfy a federal agency’s obligations under
NEPA.”) (citation omitted); Klamath-Siskiyou Wildlands Ctr. v. BLM, 387 F.3d 989, 998 (9th
Cir. 2004) (rejecting agency’s reliance on a study that was “not a NEPA document”). Deference
need not be afforded where NEPA’s basic requirements are not met.

       Thus, the Court FINDS for plaintiffs on this issue: BLM has failed to satisfy its “hard
look” obligation under NEPA with respect to the Rescission’s impact on climate.
               3.     Cumulative Impact
       The next challenge under NEPA focuses on whether BLM failed to consider the
cumulative impact of concurrent deregulations aimed at oil and gas emissions, namely the EPA’s
October 2018 proposed rule regarding air quality regulations, as well as BLM’s fossil fuel
program for federal and tribal lands.

         To avoid the “tyranny of small decisions,” agencies must consider the cumulative impact
of their proposed actions. See Kern, 284 F.3d at 1076-78; Te-Moak Tribe of W. Shoshone v.
United States Dep’t of the Interior, 608 F.3d 592, 602-03 (9th Cir. 2010) (requiring that “an EA
fully address cumulative environmental effects”) (citation omitted). “‘Cumulative impact is the
impact on the environment which results from the incremental impact of the action when added
to other past, present, and reasonably foreseeable future actions . . . . Cumulative impacts can
result from individually minor but collectively significant actions taking place over a period of
time.’” Id. at 603 (quoting 40 C.F.R. § 1508.7). “The Ninth Circuit defines ‘reasonably
foreseeable’ in this context to include only ‘proposed actions.’” Chilkat Indian Vill. of Klukwan
v. BLM, 399 F. Supp. 3d 888, 920 (D. Alaska 2019) (citation and internal quotation marks
omitted); see also 40 C.F.R. § 1508.25(a)(2) (“Cumulative actions, which when viewed with
other proposed actions have cumulatively significant impacts and should therefore be discussed
in the same impact statement.”).

        A court can reject an agency’s analysis for failure to consider cumulative impacts. See
CBD v. NHTSA, 538 F.3d at 1216-17 (rejecting agency’s cumulative impact analysis for
emissions from certain model years of light trucks that ignored emissions from other model years
of light trucks and passenger vehicles); Hall v. Norton, 266 F.3d 969, 978–79 (9th Cir. 2001)
                                                47
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page49
                                                                  49ofof57
                                                                         57




(rejecting BLM’s cumulative impact analysis that ignored emissions from other BLM-managed
projects in the region).

        Salient here, at the time BLM was in the rulemaking process for the Rescission, EPA was
in the process of weakening its own oil and gas air quality regulations. (AR 84164-65.) Two
weeks after the finalization of the Rescission, EPA proposed rescinding provisions in a
regulation that would lead to annual increases in emissions of 380,000 tons of methane, 100,000
tons of VOCs, and 3,800 tons of hazardous air pollutants. Oil and Natural Gas Sector: Emissions
for New Reconstructed, and Modified Sources Reconsideration, 83 Fed. Reg. 52,056, 52,059
(Oct. 15, 2018). BLM did not analyze the additional impact of EPA’s proposed amendments .
Instead, BLM’s cumulative impact analysis relies on EPA’s existing regulations. (AR 321.)

       BLM’s failure to consider EPA’s proposed amendments does not violate NEPA. As
noted, EPA’s proposed amendments were published over two weeks after BLM issued the final
Rescission. 83 Fed. Reg. 52,056 (Oct. 15, 2018). See also AR 210 (acknowledging EPA has not
published a proposed revision). BLM was not required to prejudge the outcome of that proposed
rulemaking in its EA. See 83 Fed. Reg. 52,056 (Oct. 15, 2018); Ctr. for Food Safety v. Vilsack,
718 F.3d 829, 843 (9th Cir. 2013). Accordingly, the Court FINDS for defendants on this issue
with regard to EPA’s October 2018 proposed rule.

        By contrast, BLM should have considered the cumulative impact of the Rescission when
combined with its nationwide oil and gas program, also known as the “fossil fuel program.” See
WildEarth, 368 F. Supp. 3d at 75-77 (requiring cumulative climate assessment for lease sale to
include assessment of BLM’s oil and gas leasing program nationwide). Between 2003 and 2014,
approximately 25% of all United States and 3–4% of global fossil fuel greenhouse gas emissions
were attributable to federal coal, oil, and gas resources leased and developed by the Interior
Department. (AR 21185.) Other studies indicate that in 2012 private extraction of federal fossil
fuels contributed approximately 1,344 million metric tons of carbon dioxide to the atmosphere.
(AR 84160.)

        BLM disagrees but claims that it nevertheless did comply in the context of its overall
aggregate analysis, by cross reference to the 2016 AR analysis of the NTL-4A, and due to
anticipated offsets in other emissions. (See AR 314-16, 321, 1268-69, 1306-09.) See also
Concerned Citizens & Retired Miners Coal. v. United States Forest Serv., 279 F. Supp. 3d 898,
920 (D. Ariz. 2017) (noting that a court “must look not only to the specific section title
‘Cumulative Effects’ . . . but to the broader analysis contained in the EA” in assessing an
agency’s analysis) (citing Ctr. for Envt’l. Law & Policy v. United States Bureau of Reclamation,
655 F.3d 1000, 1009 (9th Cir. 2011)); Ctr. for Envt’l. Law & Policy, 655 F.3d at 1007 (“An
agency may . . . characterize the cumulative effects of past actions in the aggregate without
enumerating every past project that has affected an area.”).

        BLM’s arguments do not persuade. As the WildEarth court recognized, given the
“cumulative nature of climate change, considering each individual drilling project in a vacuum
deprives the agency and the public of the context necessary to evaluate oil and gas drilling on
federal land before irretrievably committing to that drilling.” 368 F. Supp. 3d. at 83; CBD v.
NHTSA, 538 F.3d at 1217 (“The impact of greenhouse gas emissions on climate change is
                                               48
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page50
                                                                  50ofof57
                                                                         57




precisely the kind of cumulative impacts analysis that NEPA requires agencies to conduct.”); San
Juan Citizens All. v. BLM, 326 F. Supp. 3d. 1227, 1248 (D.N.M. 2018) (rejecting “facile
conclusion” that leasing decision’s climate impacts were “minor” and no cumulative impacts
analysis was required). See also Kleppe v. Sierra Club, 427 U.S. 390, 414 (1976) (discussing
“practical considerations” of studies).

        Considering the Rescission in a vacuum, as BLM urges the Court to do, would deprive
the public of the broader context: the significant climate impacts of BLM’s overall fossil fuel
program. BLM’s only response is the familiar refrain that it will analyze any cumulative impacts
later and the Rescission has nationwide impacts, including cumulative impacts, that are not
appropriate for site-specific analysis. (See AR 337.) See also Bosworth, 510 F.3d at 1027-28
(noting the importance of a cumulative analysis where the action is “nationwide in scope”). But
the Ninth Circuit has held that future impacts analysis at the project level “does not relieve [the
agency] of its obligation to ensure that the [project] as a whole has no cumulative impacts.” Id. at
1027.44

        Thus, the Court FINDS for plaintiffs on this issue with regard to the fossil fuel program
for federal and tribal lands.
               4.      Failure to Prepare an Environmental Impact Statement (“EIS”)

                       a. Legal Framework
        “As a preliminary step, the agency may prepare an Environmental Assessment (‘EA’) to
determine whether the environmental impact of the proposed action is significant enough to
warrant an EIS.” High Sierra Hikers Ass’n v. Blackwell, 390 F.3d 630, 639 (9th Cir. 2004); see
also 40 C.F.R. § 1501.4(b)–(c). “Not every project necessitates an EIS.” Ocean Advocates, 402
F.3d at 864. Thus, in order to determine whether a proposal has significant effects requiring an
EIS, an agency may first prepare an EA. 40 C.F.R. §§ 1501.3, 1501.4(b)–(c). If the agency
determines the proposal will not have significant effects, it must explain its determination in a
finding of no significant impact or FONSI. Id. §§ 1501.4(e), 1508.13; see also Metcalf v. Daley,
214 F.3d 1135, 1142 (9th Cir. 2000). The FONSI must supply a “convincing statement of
reasons” demonstrating the proposed action does not have a significant impact. CBD v. NHTSA,
538 F.3d at 1220, 1223 (quotation marks omitted).

        An EA is “a concise public document” that serves to “[b]riefly provide sufficient
evidence and analysis for determining whether to prepare” an EIS or a FONSI. 40 C.F.R. §
1508.9(a). An EA should include “brief discussions of the need for the proposal, of [reasonable]
alternatives as required by [NEPA], and of the environmental impacts of the proposed action and
alternatives.” Id. § 1508.9(b). A court “examine[s] the EA with two purposes in mind: to
determine whether it has adequately considered and elaborated the possible consequences of the

       44
         Arguing that such a cumulative impact analysis would be unprecedented or not feasible
where the record shows that none has even been attempted proves nothing. If BLM were to
undertake such an analysis, BLM could consider the impacts on both regional and national levels
as BLM has after other courts have ordered. See WildEarth, 368 F. Supp. 3d at 77 (requiring
BLM to consider cumulative climate impacts for “BLM lease sales in the region and nation”).
                                                49
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page51
                                                                  51ofof57
                                                                         57




proposed agency action when concluding that it will have no significant impact on the
environment, and whether its determination that no EIS is required is a reasonable conclusion.”
CBD v. NHTSA., 538 F.3d at 1215.

        Agencies must prepare an EIS for any “major Federal action[] significantly affecting the
quality of the human environment.” 42 U.S.C. § 4332(2)(C). See also Ocean Advocates, 402
F.3d at 846 (“[A]n EIS must be prepared if ‘substantial questions are raised as to whether a
project . . . may cause significant degradation of some human environmental factor.’”) (quoting
Idaho Sporting Cong. v. Thomas, 137 F.3d 1146, 1149 (9th Cir. 1998)). Under NEPA, “both
beneficial and adverse” effects on the quality of the human environment determine whether a
proposed federal action is “significant” and thus requires an EIS. 40 C.F.R. § 1508.27(b)(1) (“A
significant effect may exist even if the Federal agency believes that on balance the effect will be
beneficial.”). “Major federal actions” include “new or revised agency rules [and] regulations.”
Id. § 1508.18(a). The threshold to prepare an EIS is not high; agencies must prepare an EIS if
there are “substantial questions” about whether a project’s impacts are significant. Anderson,
371 F.3d at 488 (citation omitted).

        In deciding whether a proposal’s impacts are significant, agencies must consider a
number of factors including: (i) “[t]he degree to which the proposed action affects public health
or safety”; (ii) “[w]hether the action is related to other actions with individually insignificant but
cumulatively significant impacts”; (iii) “[t]he degree to which the effects on the . . . environment
are likely to be highly controversial”; and (iv) “the degree to which the possible effects . . . are
highly uncertain.” 40 C.F.R. § 1508.27(b). The presence of any “one of these factors may be
sufficient to require preparation of an EIS in appropriate circumstances.” Ocean Advocates, 402
F.3d at 865.

                       b. Analysis

        “In evaluating the significance of the impact of the proposed action, the agency must
consider both the context of the action as well as the intensity.” Ctr. for Biological Diversity v.
Bureau of Land Mgmt., 937 F. Supp. 2d 1140, 1154 (N.D. Cal. 2013) (“CBD v. BLM”); 40
C.F.R. § 1508.27(a) (significance “varies with the setting of the proposed action”). “Context
simply delimits the scope of the agency's action, including the interests affected.” In Def. of
Animals v. United Stats Dep’t of the Interior, 751 F.3d 1054, 1068 (9th Cir. 2014) (citation
omitted). Consideration of context involves analysis “in several contexts such as society as a
whole (human, national), the affected region, the affected interests, and the locality.” 40 C.F.R. §
1508.27(a). “[I]n the case of a site-specific action, significance ... usually depend[s] upon the
effects in the locale rather than in the world as a whole.” Id. However, the appropriate context
for a nationwide rulemaking that contributes to a global problem is the “world as a whole.” See
MEIC, 274 F. Supp. 3d at 1101–02 (for greenhouse gases, agency may not “limit its context
analysis to the local and regional level”); accord Barnes v. United States Dep’t of Transp., 655
F.3d 1124, 1139–40 (9th Cir. 2011) (noting “the effect of greenhouse gases on climate is a
global problem” (emphasis in original)).




                                                  50
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page52
                                                                  52ofof57
                                                                         57




       Here, the Rescission establishes a nationwide rule affecting global greenhouse gas
emissions, which further results in localized and regional effects, especially in the twelve
Western States where most of BLM-managed lands are located. Thus, on the basis of the record,
the appropriate context includes global, national, and regional interests.

        Public Health Impacts: Normally, the public health impacts weigh in favor of issuing an
EIS. The Rescission’s air and climate pollution poses significant risks to public health. See
CBD v. NHTSA, 538 F.3d at 1222 (recognizing global warming will have an impact on “public
health and safety”); CBD v. BLM, 937 F. Supp. 2d at 1158 (recognizing that potential public
health impacts from fracking satisfied public health significance factor). However, an agency’s
“factual determination on whether the impacts are significant or not . . . implicates substantial
agency expertise and is entitled to deference.” Alaska Ctr. For Env’t v. United States Forest
Serv., 189 F.3d 851, 859 (9th Cir. 1999).

        BLM disputes that any significant public health impacts warrant an EIS, on the prior
grounds that such impacts are “geographically dispersed” and occur in “sparsely populated
areas.” The fact that an area is sparsely populated says nothing about the significance of the
impacts to the people that live in areas surrounded by BLM-managed oil and gas wells. See
CBD v. BLM, 937 F. Supp. 2d at 1158. Moreover, the record contains evidence suggesting that
impacts to these areas could be significant but this evidence has not been evaluated. See supra,
Section IV.B.4. This factor weighs in favor of an EIS.

        Cumulative Impacts: As discussed above, BLM was not required by NEPA to consider
the EPA proposal since it was issued after the Rescission. Indeed, BLM attempts to downplay
the significance of EPA’s nationwide rule, without even considering the expected 380,000 tons
of increased annual methane emissions. 83 Fed. Reg. 52,059. That said, BLM’s FONSI violates
NEPA because it ignores the cumulative impacts with respect to overall federal and tribal oil and
gas programs. (AR 337.) See generally Section V.B.3. Accordingly, this factor is neutral but
weighs in favor of an EIS.

        Controversial Effects: An action “is highly controversial when there is a substantial
dispute about [its] size, nature, or effect.” Anderson, 371 F.3d at 489 (citations and quotation
marks omitted). In other words, “‘[c]ontroversy’ sufficient to require preparation of an EIS
occurs when substantial questions are raised as to whether a project . . . may cause significant
degradation of some human environmental factor, or there is a substantial dispute [about] the
size, nature, or effect of the major Federal action.” Pub. Citizen v. Dep’t of Transp., 316 F.3d
1002, 1027 (9th Cir. 2003), rev’d on other grounds, 541 U.S. 752 (2004) (citation and internal
quotation marks omitted). To be controversial, a dispute must go “beyond a disagreement of
qualified experts.” Nat’l Parks & Conservation Ass’n v. Babbitt, 241 F.3d 722, 737 (9th Cir.
2001) (“NPCA v. Babbitt”). Where “there is conflict in the data, or the evidence supports several
conflicting opinions, the agency may rely upon the opinion of its expert” without rendering its
decision “highly controversial.” Id. at 737 n.17; Native Ecosystems Council v. United States
Forest Serv., 428 F.3d 1233, 1241 (9th Cir. 2005).




                                                51
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page53
                                                                  53ofof57
                                                                         57




        The record here is mixed. The results emerging from the IWG model and the Interim
model demonstrate discord. The Court has detailed the criticisms of BLM’s use of the “interim
metric” (see also AR 206; AR 83414; AR 83419-31; AR 83471), despite BLM’s insistence on
the model to justify a significantly different impact. CBD v. BLM, 937 F. Supp. 2d at 1158
(“[T]he serious concerns raised by federal and state agencies specifically charged with protecting
the environment [may] support a finding that an EIS is necessary.”) (internal citation omitted);
NPCA v. Babbitt, 241 F.3d at 736 (holding that there was a significant controversy where there
was a high volume of comments “cast[ing] substantial doubt on the adequacy of the [agency’s]
methodology and data”); CBD v. NHTSA, 538 F.3d at 1222 (recognizing that the volume of
comments raising questions about the stringency of the agency’s proposal satisfied the
controversy factor). While the Court has found BLM’s reliance thereon to be arbitrary and
capricious, see supra Section IV.B.4., the fact remains that a disagreement about methodology is
not a disagreement about the “size, nature, or effect” of the Rescission. Pub. Citizen, 316 F.3d at
1027. That said, BLM does not adequately explain its rejection of the IWG model. Accordingly,
this factor is neutral but leaning in favor of an EIS.

        Degree of Uncertainty: NEPA “regulations do not anticipate the need for an EIS anytime
there is some uncertainty, but only if the effects of the project are ‘highly’ uncertain.” Ctr. For
Biological Diversity v. Kempthorne, 588 F.3d 701, 712 (9th Cir. 2009) (“CBD v. Kempthorne”)
(citation omitted). Such uncertainty “argue[s] in favor of preparing an EIS, not against it.”
NPCA v. Babbitt, 241 F.3d at 731–35, 737 (citing 40 C.F.R. § 1508.27(b)); Ocean Advocates,
402 F.3d at 870–71.

       On the one hand, the EA here does estimate total greenhouse gas emissions for the
proposed project and their contribution as a percentage of total U.S emissions. (AR 314-15,
1259-62.) Yet, BLM does not translate the percentage “into locally-quantifiable environmental
impacts” despite the fact that oil and gas regulation and development are not new, nor are the
expected impacts. See Barnes, 655 F.3d at 1140; see also CBD v. Kempthorne, 588 F.3d at 712;
Am. Wild Horse Campaign v. Zinke, 353 F. Supp. 3d 971, 988 (D. Nev. 2018); WildEarth, 368 F.
Supp. 3d at 83 (“Defendants correctly note that ‘oil and gas leasing is commonplace in the
mountain west,’ and that the ‘uncertainties Plaintiffs point to concerning quantity of GHG
emissions . . . do not establish uncertainty as to the effect of GHG emissions.’”).

        On the other hand, the EA itself concludes that “there [are] a number of significant
uncertainties involved in estimating the climate impacts of methane emissions.” (AR 308
(emphasis supplied).) BLM identifies the uncertainties as pertaining to “aspects of the natural
world” as well as “population and economic growth, [greenhouse gas] emissions, the translation
of Earth system changes to economic damages, and the role of adaptation.” (Id.) Yet, BLM’s
FONSI conveniently asserts later that “there are no reasonably foreseeable environmental effects
that are considered to be highly uncertain.” (AR 337 (emphasis supplied).) BLM does not
attempt to reconcile the conflicting statements. BLM cannot have it both ways. Thus, given the
admission of uncertainty on the face of the EA itself, this factor weighs in favor of an EIS.




                                                52
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page54
                                                                  54ofof57
                                                                         57




       On balance, the factors weigh in favor of a finding that an EIS is required. Defendants’
argument that an EIS is not required because the Waste Prevention Rule did not require an EIS
does not convince otherwise.45 The standard for triggering an EIS instead of an EA is not high;
agencies must prepare an EIS if there are “substantial questions” about whether a project’s
impacts are significant. Anderson, 371 F.3d at 488. While some factors present close questions,
the overall analysis weighs in favor of finding that an EIS is necessary. Accordingly, the Court
FINDS that BLM erred when it did not file an EIS statement and chose instead to file an EA.46

VI.       REMEDY
          As noted at the outset, and detailed herein, BLM failed to comply with the APA and
NEPA on myriad grounds. Vacatur is the standard remedy under the APA and NEPA if a court
determines that an agency action is unlawful. 5 U.S.C. § 706(2)(A) (“The reviewing court shall .
. . set aside agency action, findings, and conclusions found to be . . . arbitrary, capricious, an
abuse of discretion, or otherwise not in accordance with law”); Cal. Wilderness Coal. v. United
States Dep’t of Energy, 631 F.3d 1072, 1095 (9th Cir. 2011) (“When a court determines that an
agency’s action failed to follow Congress’s clear mandate the appropriate remedy is to vacate
that action.”); Kake, 795 F.3d at 970 (“Ordinarily when a regulation is not promulgated in
compliance with the APA, the regulation is invalid” and the “effect of invalidating an agency
rule is to reinstate the rule previously in force”) (citation omitted); Lockyer II, 575 F.3d at 1020
(upholding vacatur and reinstatement of prior regulation based on NEPA violation).

        Remedies other than vacatur apply in “limited circumstances.” Pollinator Stewardship
Council v. EPA., 806 F.3d 520, 532 (9th Cir. 2015) (quoting Cal. Cmties. Against Toxics, 688
F.3d at 994). One such circumstance exists where “vacating a faulty rule could result in possible
environmental harm”; in that situation, a court may decide “to leave a rule in place when
vacating would risk such harm.” Id. (citation omitted); see also Ctr. for Food Safety v. Vilsack,
734 F. Supp. 2d 948, 951 (N.D. Cal. 2010) (“[T]he Ninth Circuit has only found remand without
vacatur warranted by equity concerns in limited circumstances, namely serious irreparable
environmental injury.”). For example, courts have declined to vacate an illegal agency action
when vacatur would increase risks to imperiled species, Idaho Farm Bureau Fed’n, 58 F.3d at
1405-06, or increase harmful pollution, Cal. Cmties. Against Toxics, 688 F.3d at 994.

       A second circumstance exists where the agency’s errors are minor and the consequences
of vacating would be more harmful or disruptive than not vacating. See Pollinator Stewardship
Council, 806 F.3d at 532 (citation omitted). For instance, “[c]ourts generally only remand
without vacatur when the errors are minor procedural mistakes, such as failing to publish certain
documents in the electronic docket of a notice-and-comment rulemaking.” California I, 277 F.


       45
            Further, despite substantial litigation, the lack of an EIS was never challenged.

       46
         The Court notes that had the rulemaking process not been replete with error, the Court
could have used the option of remanding the issue back to BLM for appropriate reconsideration.
See CBD v. NHTSA, 538 F.3d at 1225-27.

                                                  53
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page55
                                                                  55ofof57
                                                                         57




Supp. 3d at 1125. By contrast, circumventing notice-and-comment requirements is not a minor
error. Id.

        Circumstances do not exist here warranting departure from the general rule that vacatur is
the appropriate remedy. First, leaving the Rescission in place is more likely to result in
environmental harm than vacating it. The Rescission removes “almost all of the requirements in
the 2016 rule that [BLM] previously estimated would . . . generate benefits of gas savings or
reductions in methane emissions.” 83 Fed. Reg. 49,204 (AR 21). In particular, BLM admits that
the Rescission will result in increased methane emissions. (See AR 315- 316; see also AR 21-22
(83. Fed. Reg. 49,204-05), 91 (recognizing that the Rescission allows the loss of 299 billion
cubic feet of publicly owned natural gas).)

         Second, the seriousness of BLM’s APA and NEPA violations as found herein are far
from minor. See California III, 381 F. Supp. 3d at 1178-79 (finding “serious violations” of the
APA where agency “violated clearly established Supreme Court precedent requiring an agency
to provide a reasoned explanation for disregarding and contradicting facts and circumstances
underlying the adoption of the rules that it now seeks to repeal” and “failed to comport with the
APA’s notice and comment requirement, thereby denying the public a meaningful opportunity to
participate in the regulatory process”); Friends of Alaska Nat’l Wildlife Refuges, 381 F. Supp. 3d
at 1143 (finding that “the Secretary’s failure to acknowledge the change in agency policy and his
failure to provide a reasoned explanation for that change in policy are serious errors” warranting
vacatur); Pub. Emp. for Envtl. Responsibility v. United States Fish & Wildlife Serv., 189 F. Supp.
3d 1, 2-3 (D.D.C. 2016) (finding that “[a] review of NEPA cases in this district bears out the
primacy of vacatur to remedy NEPA violations”) (collecting citing cases). Indeed, departing
from the default remedy of vacatur risks giving BLM a “free pass . . . [to] ignore [its] legal
obligations under the APA, making a mockery of the statute.” California I, 277 F. Supp. 3d at
1126.

        The fact that vacatur may not lead to “immediate compliance” with the 2016 Rule does
not warrant a remand without vacatur. See California III, 381 F. Supp. 3d at 1179 (rejecting
federal defendants’ position that vacatur would be “unduly disruptive” because lessees and
agency would need time to adjust to new rules); California I, 277 F. Supp. 3d at 1126 (finding
that industry’s alleged inability to meet Waste Prevention Rule’s compliance deadlines “is a
problem to some extent of their own making and is not a sufficient reason for the Court to
decline vacatur”). Indeed, this is not a situation where “[t]he egg has been scrambled and there
is no apparent way to restore the status quo ante.” Sugar Cane Growers Co-op. of Fla. v.
Veneman, 289 F.3d 89, 97 (D.C. Cir. 2002). The “status quo ante” here is the confines of the
Waste Prevention Rule. Defendants fail to show that a return to the Waste Prevention Rule
would have disruptive effects; even the Rescission recognizes that compliance costs are but a
small fraction of operator profits. 83 Fed. Reg. 49,206 (AR 23). Thus, the Court concludes
vacatur is the appropriate remedy.




                                               54
       Case
        Case2:16-cv-00285-SWS
             4:18-cv-05712-YGR Document
                                Document273-1
                                         177 Filed
                                              Filed07/15/20
                                                    07/20/20 Page
                                                              Page56
                                                                   56ofof57
                                                                          57




        BLM’s arguments to the contrary do not persuade. The notion that BLM should be
allowed to “correct its actions” is meritless given the context. See Idaho Farm Bureau Fed’n, 58
F.3d at 1405 (noting that “when equity demands, the regulation can be left in place while the
agency follows the necessary procedures”). BLM systematically ignored the basics of
rulemaking and steamrolled over the APA and NEPA framework to advance certain special
interests. Such conduct should not be condoned. Moreover, given the fundamental flaws,
severability is not feasible. See City and Cty. of San Francisco v. Azar, 411 F. Supp. 3d 1001,
1024-25 (N.D. Cal. 2019) (“When a rule is so saturated with error, as here, there is no point in
trying to sever the problematic provisions. The whole rule must go.”).

        Finally, the Court considers the parties’ request to stay the vacatur of the Rescission.
Defendants request that the Court stay any vacatur of the Rescission by up to one (1) year.
Plaintiffs oppose but agree that a stay of up to ninety (90) days is appropriate to permit the
parties to return to the District of Wyoming in a timely manner that would minimize the
expenditure of resources. The Court agrees that a stay of ninety (90) days is appropriate for the
parties to determine next steps.47

      Accordingly, the Court concludes that VACATUR of the Rescission is the appropriate
remedy and shall be applied prospectively. However, the Court STAYS THE VACATUR and re-
implementation of the Waste Prevention Rule for NINETY (90) DAYS from the date of this Order.

VII.    CONCLUSION
        In sum, BLM’s actions undertaken in enacting the Rescission demonstrate its unmitigated
fervor to abolish a rule that it enacted only two years prior. While deference exists as a concept,
where the slate is not blank, as here, BLM could not act in a vacuum. Rather, it was required to
provide its reasoned explanation for its abrupt reversal as to the findings in the Waste Prevention
Rule and to comply with its obligations under NEPA by considering the impacts of its
rulemaking on the environment both thoroughly and thoughtfully. Instead, in its zeal, BLM
simply engineered a process to ensure a preordained conclusion. Neither the APA, NEPA, or
Chevron tolerate such fickle actions. Where a court has found such widespread violations, the
court must fulfill its duties in striking the defectively promulgated rule.

        For the foregoing reasons, the Court GRANTS plaintiffs’ motions for summary judgment,
and DENIES defendants’ and intervenors’ motions for summary judgment. In light of this Order,
the Rescission is VACATED. However, such vacatur is STAYED for NINETY (90) DAYS from the
date of this Order.


        47
           Wyoming’s arguments to limit any “injunctive” remedy to the Ninth Circuit and New
Mexico are without merit. Plaintiffs have sought vacatur, not an injunction, and Wyoming’s
authority and arguments are inapplicable. See Alsea Valley All. v. Dep’t of Commerce, 358 F.3d
1181, 1186 (9th Cir. 2004) (setting aside an unlawful agency decision through vacatur “prohibits,
as a practical matter, the enforcement of” that decision, but is not “the practical equivalent of
‘enjoining’” the agency).

                                                55
      Case
       Case2:16-cv-00285-SWS
            4:18-cv-05712-YGR Document
                               Document273-1
                                        177 Filed
                                             Filed07/15/20
                                                   07/20/20 Page
                                                             Page57
                                                                  57ofof57
                                                                         57




         Unless, and until, steps are taken to revive the challenge to the Waste Prevention Rule,
and its implementation is otherwise enjoined, BLM shall within thirty (30) days of this Order
provide the Court with a report detailing the anticipated compliance process with said rule,
including a declaration by the agency official who is responsible for effectuating the same and is
identified as the most knowledgeable person on the topic. BLM shall provide additional updates
thirty (30) and sixty (60) days thereafter.

       IT IS SO ORDERED.




                                                56
